[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 10.55

COLLABORATION AGREEMENT

BY AND AMONG

MAP PHARMACEUTICALS, INC.,

ALLERGAN SALES, LLC,

ALLERGAN USA, INC.

AND

ALLERGAN, INC.

January 28, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

1.  

DEFINITIONS

     1    2.  

LICENSE GRANT

     13      2.1   

License Grant to ALLERGAN

     13      2.2   

Sublicense Rights

     13      2.3   

Certain Restrictions

     13      2.4   

Canada Option.

     14      2.5   

No Implied Rights or Licenses

     14      2.6   

Sublicensed Rights

     14    3.  

GOVERNANCE

     14      3.1   

Committees Generally

     14      3.2   

Joint Steering Committee

     15      3.3   

Alliance Managers

     16      3.4   

Product Development Committee

     17      3.5   

Joint Commercialization Committee

     19    4.  

DEVELOPMENT

     20      4.1   

Development Responsibilities

     20      4.2   

Development Plans

     21      4.3   

Subcontracting Permitted

     21      4.4   

Clinical Data

     22      4.5   

Costs

     22      4.6   

Efforts

     22    5.  

REGULATORY MATTERS

     22      5.1   

Preparation and Ownership of Regulatory Materials

     22      5.2   

Notice of Communication with Regulatory Authorities

     22      5.3   

Pharmacovigilance and Safety Monitoring Activities

     23      5.4   

Risk Evaluation and Mitigation Strategies (“REMS”)

     24      5.5   

Costs

     24      5.6   

Product Recall

     24    6.  

COMMERCIALIZATION

     24      6.1   

Commercialization

     24   

 

i

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  6.2   

Commercialization Plans.

     25      6.3   

Sales Force Efforts

     26      6.4   

PDE Expense Cap

     27      6.5   

MAP Sales Force

     27      6.6   

Packaging; Promotional Materials

     27      6.7   

Costs

     27      6.8   

Efforts

     28      6.9   

Commercialization of Other Products

     28    7.  

MANUFACTURING AND DISTRIBUTION

     28      7.1   

General

     28      7.2   

Costs

     28    8.  

PAYMENT OBLIGATIONS

     29      8.1   

Upfront Payment

     29      8.2   

Milestone Payments

     29      8.3   

Sharing of Distributable Profit and Loss

     29      8.4   

Accounting and Reporting of Net Sales and Shared Expenses

     30      8.5   

Process, Reports and Financial Reconciliation

     30      8.6   

Currency of Payment

     32      8.7   

Withholding

     33      8.8   

Initial Indication Costs and Expenses Prior to First Commercial Sale

     33      8.9    Additional Required Indication and Additional Collaboration
Indication Development Cost and Expense Cap.      33    9.  

RECORD RETENTION AND AUDITS

     33      9.1   

Record Retention

     33      9.2   

Audit Request

     33    10.  

INVENTIONS, KNOW-HOW AND PATENTS

     34      10.1   

Existing Intellectual Property

     34      10.2   

Ownership of Inventions

     34      10.3   

Patent Prosecution and Maintenance

     35      10.4   

Patent Costs

     35      10.5   

Third Party Infringement Claims

     36      10.6   

Enforcement of MAP Patent Rights Against Third Parties

     36      10.7   

Notice of Third Party Infringement Litigation

     37   

 

ii

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  10.8   

Further Actions

     37    11.  

TRADEMARKS

     37    12.  

REPRESENTATIONS AND WARRANTIES

     38      12.1   

The Parties’ Representations and Warranties

     38      12.2   

Representations and Warranties of ALLERGAN

     40      12.3   

Representations and Warranties of MAP

     40    13.  

NON-SOLICITATION OF EMPLOYEES

     41      13.1   

Non-Solicitation

     41    14.  

MUTUAL INDEMNIFICATION AND INSURANCE

     41      14.1   

MAP’s Right to Indemnification

     41      14.2   

ALLERGAN’s Right to Indemnification

     42      14.3   

Process for Indemnification

     42      14.4   

Insurance

     43    15.  

CONFIDENTIALITY.

     44      15.1   

Confidentiality

     44      15.2   

Degree of Care; Permitted Use

     44      15.3   

Exceptions

     44      15.4   

Permitted Disclosures

     45      15.5   

Return of Confidential Information

     45      15.6   

Public Disclosure

     45    16.  

TERM AND TERMINATION

     46      16.1   

Effective Date and Term

     46      16.2   

Termination by ALLERGAN

     46      16.3   

Termination by MAP

     46      16.4   

Termination for Material Breach

     46      16.5   

Challenge

     47      16.6   

Consequences of Termination

     47      16.7   

Surviving Obligations

     47      16.8   

Accrued Rights, Surviving Obligations

     48      16.9   

Rights in Bankruptcy

     48    17.  

LIMITATION OF LIABILITY AND EXCLUSION OF DAMAGES; DISCLAIMER OF WARRANTY

     48    18.  

MISCELLANEOUS

     49   

 

iii

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  18.1   

Agency

     49      18.2   

Assignment

     49      18.3   

Further Actions

     49      18.4   

Force Majeure

     49      18.5   

Notices

     50      18.6   

Amendment

     50      18.7   

Waiver

     51      18.8   

Counterparts

     51      18.9   

Construction

     51      18.10   

Severability

     51      18.11   

Governing Law

     51      18.12   

Dispute Resolution; Exclusive Dispute Resolution Mechanism.

     51      18.13   

Compliance with Applicable Laws

     52      18.14   

Divestitures

     52      18.15   

Entire Agreement

     53   

 

EXHIBITS

  

EXHIBIT 1.7

   ALLERGAN Trademarks

EXHIBIT 1.29

   Co-Promotion Agreement

EXHIBIT 1.34

   Device

EXHIBIT 1.35

   Dihydroergotamine

EXHIBIT 1.63(a)

   MAP Patent Rights: [***]

EXHIBIT 1.63(b)

   MAP Patent Rights: [***]

EXHIBIT 1.63(c)

   MAP Patent Rights: [***]

EXHIBIT 1.67

   MAP Trademarks

EXHIBIT 1.96

   Press Release

EXHIBIT 1.113

   Shared Expenses

EXHIBIT 6.2(b)

   Signing Date TRx Forecast

EXHIBIT 8.3

   Example of Profit Share Calculation Under Section 8.3

 

iv

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 8.5

   Example of Net Sales Calculation

 

v

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

COLLABORATION AGREEMENT

This Collaboration Agreement (the “Agreement”) is made and entered into as of
the 28th day of January, 2011 (the “Effective Date”) by and among MAP
Pharmaceuticals Inc., a Delaware corporation having an address at 2400 Bayshore
Parkway, Suite 200, Mountain View, California 94043 (“MAP”), Allergan USA, Inc.,
a Delaware corporation (“Allergan USA”), Allergan Sales, LLC, a California
limited liability corporation (“Allergan Sales”), and Allergan, Inc., a Delaware
corporation (collectively with Allergan USA and Allergan Sales, “ALLERGAN”),
each having an address at 2525 Dupont Drive, Irvine, California 92612. MAP and
ALLERGAN are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

Recitals

Whereas, MAP is a biotechnology company engaged in the research, development and
commercialization of products consisting of pharmaceutical compounds and devices
for delivering such compounds;

Whereas, ALLERGAN is engaged in the business of manufacturing, marketing,
promoting, selling and distributing pharmaceutical products;

Whereas, MAP is developing a product designated as LEVADEX™, a pharmaceutical
product consisting of a proprietary formulation of dihydroergotamine delivered
using MAP’s proprietary TEMPO® delivery system;

Whereas, ALLERGAN and MAP desire to further develop and jointly commercialize
LEVADEX in the United States (and to the extent set forth in this Agreement,
Canada) to certain specialist physicians for the treatment of migraines; and

Whereas, MAP will be responsible, itself or through third party manufacturers,
for the manufacture and supply of LEVADEX for such purposes.

Agreement

Now, therefore, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound, agree as follows:

1.     DEFINITIONS.  As used herein, the following terms shall have the
following meanings:

1.1     “Additional Collaboration Indications” means the Follow-On Indications
for which the Parties mutually agree in writing that the costs and expenses
thereof are Allowable Development Expenses pursuant to Section 4.1(b) of this
Agreement.

 

1

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.2     “Additional Required Indication” means the treatment of migraine in
adolescents twelve (12) to eighteen (18) years of age.

1.3     “Affiliate” means a corporation, partnership, trust or other entity that
directly, or indirectly through one or more intermediates, controls, is
controlled by or is under common control with a specified Party. For purpose of
this definition, “control,” “controlled by” and “under common control with”
shall mean the possession of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
equity, voting member or partnership interests, control of a majority of the
board of directors or other similar body, by contract or otherwise. In the case
of a corporation, the direct or indirect ownership of fifty percent (50%) or
more of its outstanding voting shares or the ability otherwise to elect a
majority of the board of directors or other managing authority of the entity
shall in any event be presumptively deemed to confer control, it being
understood that the direct or indirect ownership of a lesser percentage of such
shares shall not necessarily preclude the existence of control.

1.4     “ALLERGAN Estimated Shared Expenses” has the meaning set forth in
Section 8.4(a).

1.5     “ALLERGAN Inventor” has the meaning set forth in Section 10.2.

1.6     “ALLERGAN Shared Expenses Estimate Report” has the meaning set forth in
Section 8.4(a).

1.7     “ALLERGAN Trademarks” means the Trademarks set forth on Exhibit 1.7.

1.8     “Alliance Manager” has the meaning set forth in Section 3.3(a).

1.9     “Allowable Development Expenses” means [***] expenses and the costs and
expenses incurred by a Party or for its account [***] that are consistent with
the approved Development Plan(s) and are specifically attributable to the
Development of Product, including without limitation [***] and [***], including
without limitation [***], in each case, to the extent [***].

1.10     “Allowable Patent Expenses” means [***], recorded as an expense in
accordance with GAAP, and statutory fees incurred after the Effective Date in
connection with the preparation, filing, prosecution, and maintenance (including
the costs of ex parte or inter partes activities including patent interference,
re-examination and opposition proceedings) of Patents and Patent Applications in
the Territory included in MAP Patent Rights that cover Product or its
manufacture or use in the Field; provided, that [***] shall be subject to
appropriate documentation verifying the allocation of [***] on such activities.
For purposes of clarification, [***].

1.11     “Allowable Pre-Approval Manufacturing Expenses” means all costs and
expenses incurred prior to [***] associated with any [***], as set forth in
Section 1.2 of Exhibit 1.113.

 

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.12     “Allowable Regulatory Expenses” means all costs and expenses [***],
including FDA user and other fees, [***] recorded as an expense in accordance
with GAAP, by or on behalf of a Party or any of its Affiliates during the Term
and pursuant to this Agreement, that are specifically attributable to the
preparation of regulatory submissions for, and the obtaining and maintenance of
Regulatory Approval of, Product in the Field in the Territory, including without
limitation compliance with requirements of such Regulatory Authorities, adverse
event recordation and reporting, regulatory affairs activities,
pharmacovigilance, post-approval safety monitoring, REMS programs and patient
registries, in each case in the Territory, and in each case excluding [***].

1.13     “Applicable Laws” means all applicable statutes, ordinances, codes,
executive or governmental orders, laws (including common law), rules, and
regulations, including without limitation any rules, regulations, guidelines or
other requirements of Regulatory Authorities, that may be in effect from time to
time.

1.14     “Business Day” means a day other than Saturday, Sunday or any day on
which commercial banks located in the State of California, U.S.A., are
authorized or obligated by Applicable Laws to close.

1.15     “Calendar Quarter” means the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30 and
December 31; provided, however, that (a) the first Calendar Quarter of the Term
or following First Commercial Sale of Product shall extend from the commencement
of such period to the end of the first complete Calendar Quarter thereafter; and
(b) the last Calendar Quarter of the Term shall end upon the expiration or
termination of this Agreement.

1.16     “Calendar Year” means (a) for the first year of the Term, the period
beginning on the Effective Date and ending on December 31, 2011, (b) for each
year of the Term thereafter, each successive period beginning on January 1 and
ending twelve (12) consecutive calendar months later on December 31, and (c) for
the last year of the Term, the period beginning on January 1 of the year in
which the Agreement expires or terminates and ending on the effective date of
expiration or termination of this Agreement.

1.17     “Canada” has the meaning set forth in Section 2.4.

1.18     “Canada Option” has the meaning set forth in Section 2.4.

1.19     “Chemistry, Manufacturing and Controls” or “CMC” means the part of
pharmaceutical development that is directed to the manufacture of Device, DHE
and Compound, the specifications therefor, and other process parameters which
indicate that the manufacturing process is consistent and controlled.

1.20     “Clinical Trials” means Phase I Clinical Trials, Phase II Clinical
Trials, Phase III Clinical Trials, Phase IV Clinical Trials, and/or variations
of such trials (e.g., Phase II/III).

 

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.21     “Commercialization” means all activities undertaken relating to the
marketing and/or offering for sale of Product to physicians and their patients,
including without limitation advertising, education, planning, marketing,
promotion, market and product support and sales representative Detailing.
Commercialization does not include the right to book sales of or sell Product.
“Commercialize” shall have a corresponding meaning.

1.22     “Commercialization Plan” has the meaning set forth in Section 6.2(a).

1.23     “Commercially Reasonable Efforts” means, with respect to the
Development, Manufacture and/or Commercialization of Product and any other
activities conducted under the Agreement with respect to Product, the level of
efforts and resources (including without limitation the promptness with which
such efforts and resources would be applied) commonly used in the pharmaceutical
industry by a company of similar size and experience, or by the respective Party
with respect to a product of similar commercial potential at a similar stage in
its development or product life. If a Party has other products in its portfolio
for the same indication as Product, then Commercially Reasonable Efforts shall
require the relevant Party to apply efforts to Product no less favorable in the
aggregate than what it applies to any other product for the same indication as
Product.

1.24     “Competing Product” means any pharmaceutical product (other than
Product) that is used to treat acute migraine; provided, that in no event shall
[***] be considered a Competing Product.

1.25     “Compound” means the mesylate salt form of dihydroergotamine in a
formulation for delivery by Inhalation.

1.26     “Confidential Disclosure Agreement” has the meaning set forth in
Section 15.1.

1.27     “Confidential Information” has the meaning set forth in Section 15.1.

1.28     “Control” means, with respect to any item of Information, Patent,
know-how or other intellectual property right, the right to grant a license or
sublicense with respect thereto as provided for in this Agreement, without
violating the terms of any agreement or other arrangement with, or any legal
rights of, or without requiring the consent of or payment to, any Third Party.

1.29     “Co-Promotion Agreement” means the Co-Promotion Agreement, in the form
attached hereto as Exhibit 1.29, entered into by the Parties as of the date of
this Agreement.

1.30     “Current Good Manufacturing Practices” or “cGMP” means the regulations
set forth in 21 C.F.R. Parts 210–211, 820, and 21 C.F.R. Subchapter C (Drugs),
Quality System Regulations and the requirements thereunder imposed by the FDA,
and, as applicable, any similar or equivalent regulations and requirements in
jurisdictions outside the United States.

 

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.31     “Detail” means a presentation for Product by a sales representative
during a face-to-face meeting with a Physician Target in an individual or group
practice setting (not including dinner meetings, medical conventions, medical
education meetings, sample drops or incidental contacts) in which the
FDA-approved indicated uses, safety, effectiveness, contraindications, side
effects, warnings, and other relevant characteristics of Product are described
in a fair and balanced manner consistent with the requirements of Applicable
Laws and the requirements of the United States Food, Drug and Cosmetic Act, as
amended, including, but not limited to, the regulations of 21 C.F.R. § 202, in
an effort to increase the number of Physician Targets prescribing Product,
and/or the number of prescriptions for Product. “Detailing” shall have a
corresponding meaning.

1.32     “Development” means all activities relating to obtaining Regulatory
Approval of Product, or assisting in broadening the label for Product or the
ability to market Product, including, for example, preclinical testing,
toxicology, formulation, Clinical Trials, and regulatory affairs, as well as any
and all such activities conducted following Regulatory Approval, including, but
not limited to, Clinical Trials to explore Follow-On Indications. “Develop”
shall have a corresponding meaning.

1.33     “Development Plan” has the meaning set forth in Section 4.2(a).

1.34     “Device” means MAP’s proprietary TEMPO pressurized metered dose
inhaler. The current embodiment of the Device is described on Exhibit 1.34.
Unless otherwise noted, the use of the term “Device” in this Agreement is not
intended to indicate thereby the definition of “device” in the Federal Food,
Drug and Cosmetic Act, as amended.

1.35     “Dihydroergotamine” or “DHE” means the molecule set forth on
Exhibit 1.35.

1.36     “Distributable Loss” and “Distributable Profit” means the amount equal
to (i) Net Sales of Product (if any) during the applicable reporting period,
less (ii) Shared Expenses incurred during the applicable reporting period. There
shall be a Distributable Loss in a reporting period if subtracting the amount in
(ii) from the amount of (i) results in a negative number, and a Distributable
Profit if subtracting the amount in (ii) from the amount of (i) equals zero
(0) or results in a positive number.

1.37     “Distributable Loss Report” and “Distributable Profit Report” have the
meanings set forth in Section 8.5.

1.38     “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.39     “Effective Date” has the meaning set forth in Section 16.2.

1.40     “Executives” has the meaning set forth in Section 3.2(c).

1.41     “FDA” means the U.S. Food and Drug Administration, or any successor
thereto, having the administrative authority to regulate the marketing of human
pharmaceutical products or biological therapeutic products, delivery systems and
devices in the United States.

 

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.42     “Field” means the [***].

1.43     “First Commercial Sale” means the first arm’s length commercial sale of
Product to a Third Party who is not a Sublicensee (including without limitation
any final sale to a distributor or wholesaler under any non-conditional sale
arrangement).

1.44     “Follow-On Indication(s)” means additional indications for Product
other than the Initial Indication. For clarity, Follow-On Indications include,
without limitation, the Additional Required Indication and the Additional
Collaboration Indications.

1.45     “FTE” means the equivalent of an employee or agent of MAP or ALLERGAN
working one thousand eight hundred and forty (1,840) labor hours per year on
Manufacturing, Commercialization or Development of Product.

1.46     “FTE Costs” means, for each non-Sales Force FTE undertaking particular
activities under this Agreement, equal to: (i) the FTE Rate for the relevant
employee or agent performing activities under this Agreement, multiplied by
(ii) a number representing the portion of an FTE provided by such employee or
agent that is directly allocable to the activities undertaken pursuant to this
Agreement (e.g., 0.5 for an employee or agent providing 50% of an FTE to
activities under this Agreement).

1.47     “FTE Rate” means, [***]

1.48     “GAAP” means U.S. generally accepted accounting principles consistently
applied.

1.49     “IND” means any Investigational New Drug application, as defined in the
applicable regulations promulgated by the FDA, filed with the FDA pursuant to
Part 312 of Title 21 of the U.S. Code of Federal Regulations, including any
amendments thereto.

1.50     “Information” means ideas, Inventions, discoveries, concepts, formulas,
practices, procedures, processes, methods, knowledge, know-how, trade secrets,
technology, designs, drawings, computer programs, skill, experience, documents,
apparatus, results, clinical and regulatory strategies, data (including without
limitation pharmacological, toxicological and clinical data, analytical and
quality control data, manufacturing data and descriptions, Patent and legal
data, market data, financial data or descriptions), devices, assays, chemical
formulations, specifications, compositions of matter, product samples and other
samples, physical, chemical and biological materials and compounds, and the
like, in written, electronic or other form, now known or hereafter developed,
whether or not patentable, and all improvements thereto.

1.51     “Inhalation” means the delivery of an active pharmaceutical ingredient
by oral inhalation for systemic absorption via the lung.

1.52     “Initial Indication” means treatment of acute migraine with or without
aura in adults (humans who are eighteen (18) years or older) or such other
initial indication for Product, as is first approved by the FDA.

 

6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.53     “Initial Indication Approval” means Regulatory Approval by the FDA for
the Initial Indication of Product for use in the Field in the Territory.

1.54     “Invention” means inventions as determined in accordance with U.S.
patent law and arising in the course of the Parties’ performance under the
Agreement that employees, Sublicensees, Affiliates, independent contractors, or
agents of one Party or both Parties solely or jointly make, conceive, reduce to
practice or otherwise discover.

1.55     “Joint Commercialization Committee” or “JCC” has the meaning set forth
in Section 3.4.

1.56     “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 3.1.

1.57     “Manufacture” or “Manufacturing” means the synthesis, manufacturing,
processing, formulating, packaging, labeling, holding and quality control
testing of DHE, Compound, Device and Product.

1.58     “MAP Estimated Shared Expenses” has the meaning set forth in
Section 8.4(a).

1.59     “MAP Inventions” has the meaning set forth in Section 10.2.

1.60     “MAP Know-How” means all Information that is (a) Controlled by MAP as
of the Effective Date or at any time during the Term that is not generally known
and not readily ascertainable by proper means, even though parts thereof may be
known, and (b) necessary or useful to develop, make, use, sell, offer for sale,
import or export Product for use in the Field in the Territory. For the
avoidance of doubt, Information that is publicly disclosed by MAP or becomes
generally known through no fault of ALLERGAN or breach of this Agreement shall
no longer be included as part of MAP Know-How.

1.61     “MAP Licensed Intellectual Property” shall mean the MAP Patent Rights
and MAP Know-How, licensed by MAP to ALLERGAN under Section 2.1, and MAP
Trademarks, licensed by MAP to ALLERGAN under Section 11.2.

1.62     “MAP Operating Loss” and “MAP Operating Profit” means the amount equal
to (i) Net Sales (if any) during the applicable reporting period, less (ii) MAP
Shared Expenses incurred during the applicable reporting period. There shall be
a MAP Operating Loss in a reporting period if subtracting the amount in
(ii) from the amount of (i) results in a negative number, and a MAP Operating
Profit if subtracting the amount in (ii) from the amount of (i) equals zero
(0) or results in a positive number.

1.63     “MAP Patent Rights” means any rights granted by any governmental
authority under any Patent and/or Patent Application Controlled by MAP as of the
Effective Date or at any time during the Term that claims an invention related
to Product or the manufacture, use, sale, offering for sale, import or export of
Product. MAP Patent Rights include [***].

 

7

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.64     “MAP PCP Detail” means [***] targeting PCPs in the Field in the
Territory: [***].

1.65     “MAP Sales Force” has the meaning set forth in Section 6.4(b).

1.66     “MAP Shared Expenses Estimate Report” has the meaning set forth in
Section 8.4(a).

1.67     “MAP Trademarks” means the Trademarks set forth on Exhibit 1.67.

1.68     “Member” has the meaning set forth in Section 3.1.

1.69     “Member Designee” has the meaning set forth in Section 3.1.

1.70     “Nektar License” means the Restated and Amended License Agreement
entered into by MAP and Nektar Therapeutics UK Limited dated August 7, 2006, as
amended.

1.71     “Nektar Mark” means any trademark, trade name, brand name or logo of
Nektar Therapeutics UK Limited as set forth in Sections 5 and 13.1 of the Nektar
License.

1.72     “Net Payment” has the meaning set forth in Section 8.5(d).

1.73     “Net Sales” means, with respect to any applicable measurement period,
the amount determined in accordance with the following calculation:

[***]

Where:

A = [***];

B = [***];

C = [***];

D = [***]

 

  TMS =

the amount invoiced by MAP or its Affiliate [***] to unaffiliated Third Parties,
less the following deductions or allowances to the extent actually taken,
granted, or incurred by the selling entity: (a) normal and customary trade
and/or quantity discounts actually allowed or taken, chargebacks,
Medicaid/Medicare rebates (other than as described in (d) below), and allowances
actually taken; (b) sales, use, value added and excise taxes, import and customs
duties, tariffs, and any other similar taxes, duties, tariffs, or other
governmental charges to the extent included in the amount invoiced and not
otherwise reported as a Shared Expense; (c) freight, insurance, packaging costs,
and other transportation charges to the extent included in the amount invoiced
and not otherwise reported as a Shared Expense; (d) amounts repaid or credits
taken by reason of

 

8

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

rejections, outdating, defects, or returns or because of retroactive price
reductions or due to recalls or government laws or regulations requiring rebate;
and (e) any other items that reduce gross sales amounts as required by GAAP
applied on a consistent basis. “TMS” shall exclude any amount for Product
furnished to a Third Party for which payment is not intended to be received,
including but not limited to Product used in Clinical Trials and Product
distributed as promotional and free goods, in reasonable quantities. TMS will be
determined in accordance with GAAP applied on a consistent basis. Sales between
or among a Party or its Affiliates shall be excluded from the computation of
TMS, but the subsequent final sales to Third Parties by such Affiliates shall be
included in the computation of TMS.

For purposes of calculating Net Sales, [***] included in A, B, C and D shall be
as [***].

1.74     “Net Sales Estimate Report” has the meaning set forth in Section 8.5.

1.75     “New Drug Application” or “NDA” means (a) the single application or set
of applications for Product and/or pre-market approval to make and sell
commercially Product filed with the FDA, and (b) any related registrations with,
or notifications to, the FDA.

1.76     “Other Physicians” means Physicians who are not Physician Targets or
PCPs.

1.77     “Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.

1.78     “Patent” means (a) letters patent (or other equivalent legal
instrument), including without limitation utility and design patents, and
including any term adjustment, extension, substitution, registration,
confirmation, reissue, re-examination, or renewal thereof and (b) all
equivalents and foreign counterparts of any of the foregoing.

1.79     “Patent Application” means an application for a Patent, including
without limitation any provisional application, reissue application,
re-examination application, continuation application, continued prosecution
application, continuation-in-part application, or a divisional application, and
any equivalent thereof.

1.80     “Patent Litigation Expenses” has the meaning set forth in Section 10.6.

1.81     “Payment Adjustment” has the meaning set forth in Section 8.5(c).

1.82     “PCPs” or “Primary Care Physicians” means Physicians as defined by
[***].

1.83     “PCP Net Sales” has the meaning set forth in Section 8.3(b).

1.84     “PCP Net Sales Period” has the meaning set forth in Section 8.3(b).

 

9

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.85     “PDE” means a primary Detail equivalent where (a) a Primary Detail for
Product has a value of [***] primary Detail equivalent and (b) a Secondary
Detail for Product has a value of [***] primary Detail equivalents; provided,
however, that, [***].

1.86     “PDE Costs” means, for each PDE, an amount calculated by the product of
PDE multiplied by the PDE Rate.

1.87     “PDE Rate” means [***] per PDE [***].

1.88     “PDUFA Date” means the date as set by the FDA for response to the NDA
pursuant to the Prescription Drug User Fee Act of 1992, as amended.

1.89     “Phase I Clinical Trial” means any clinical study conducted on
sufficient numbers of human subjects to establish that a pharmaceutical product
is reasonably safe for continued testing and to support its continued testing in
Phase II Clinical Trials. Phase I Clinical Trial shall include without
limitation any clinical trial that would or does satisfy requirements of 21
C.F.R. § 312.21(a), whether or not it is designated a Phase I Clinical Trial.

1.90     “Phase II Clinical Trial” means any clinical study conducted on
sufficient numbers of human subjects that have the targeted disease of interest
to investigate the safety and efficacy of a pharmaceutical product for its
intended use and to define warnings, precautions, and adverse reactions that may
be associated with such pharmaceutical product in the dosage range to be
prescribed. Phase II Clinical Trial shall include without limitation any
clinical trial that would or does satisfy requirements of 21 C.F.R. § 312.21(b),
whether or not it is designated a Phase II Clinical Trial.

1.91     “Phase III Clinical Trial” means any clinical study intended as a
pivotal study for purposes of seeking Regulatory Approval that is conducted on
sufficient numbers of human subjects to establish that a pharmaceutical product
is safe and efficacious for its intended use, to define warnings, precautions,
and adverse reactions that are associated with such pharmaceutical product in
the dosage range to be prescribed, and to support Regulatory Approval of such
pharmaceutical product or label expansion of such pharmaceutical product. “Phase
III Clinical Trial” shall include without limitation any clinical trial that
would or does satisfy requirements of 21 C.F.R. § 312.21(c), whether or not it
is designated a Phase III Clinical Trial.

1.92     “Phase IV Clinical Trial” means clinical study of a pharmaceutical
product on human subjects commenced after receipt of Regulatory Approval of such
pharmaceutical product for the purpose of satisfying a condition imposed by a
Regulatory Authority to obtain Regulatory Approval, or to support the marketing
of such pharmaceutical product, and not for the purpose of obtaining initial
Regulatory Approval of a pharmaceutical product.

1.93     “Physician(s)” means any individual qualified and authorized by law to
practice medicine in a state, province, possession, protectorate or territory in
the Territory.

1.94     “Physician Targets” means Physicians [***].

 

10

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.95     “Plan” means Development Plan or Commercialization Plan, as applicable.

1.96     “Press Release” means the press release set forth on Exhibit 1.96.

1.97     “Primary Detail” means, with respect to a product, a detail (and with
respect to Product, a Detail) made to healthcare professionals employed by or
practicing at a given healthcare facility, in which a sales representative
provides such information with respect to such product before detailing another
product.

1.98     “Prior Quarter” has the meaning set forth in Section 8.5.

1.99     “Product” means a product that is a combination of (a) the Compound,
and (b) the Device. For clarity, Product excludes a Device sold alone or for use
with an active ingredient that is not the Compound.

1.100     “Product Development Committee” or “PDC” has the meaning set forth in
Section 3.3.

1.101     “Product Launch Period” means the period beginning on the date of the
first shipment of Product to a wholesaler in the Territory and ending on
December 31st of the following full Calendar Year.

1.102     “Product Specifications” means the FDA-approved specifications for
Product.

1.103     “Promotional Materials” means all written, printed, electronic and
graphic materials intended for use in Detailing Product to Physician Targets for
use in the Field in the Territory, including, but not limited to, visual aids,
sales training materials, advertising, direct to consumer advertising, direct to
physician promotional materials, Product marketing brochures, internet
materials, medical and scientific publications, file cards, premium items,
clinical study reports, reprints, drug information updates, and any other
promotional support items and all product labels and inserts to be used by the
Parties.

1.104     “Promotional, Sales, Marketing, and Medical Affairs Expenses” or “PSMM
Expenses” has the meaning as set forth in Exhibit 1.113.

1.105     “Quality Systems Regulations” means current quality systems
regulations for medical products, as promulgated by the FDA, and the
requirements thereunder imposed by the FDA, or any more stringent standards
required by Applicable Laws, including without limitation the regulations set
forth in 21 C.F.R. Part 820 and equivalent Canadian Applicable Laws.

1.106     “Recently Ended Quarter” has the meaning set forth in Section 8.5.

1.107     “Regulatory Approval” means, with respect to a country or region in
the Territory, those approvals, licenses, registrations or authorizations of, by
or with a Regulatory

 

11

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Authority necessary to commercially distribute, sell or market a product in such
country, including, where applicable, (a) pricing or reimbursement approval in
such country, (b) pre- and post-approval marketing authorizations (including any
prerequisite Manufacturing approval or authorization related thereto),
(c) labeling approval and (d) technical, medical and scientific licenses
necessary for commercial distribution, sale or marketing of such product in such
country.

1.108     “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local regulatory agencies,
departments, bureaus, commissions, councils, or other government entities,
including without limitation the FDA, regulating or otherwise exercising
authority with respect to the Commercialization of Product in the Field in the
Territory.

1.109     “Regulatory Materials” means any and all regulatory submissions,
applications (including but not limited to the NDA), regulatory reports, safety
reports, registrations, filings, approvals and associated Drug Master File(s),
label(s), labeling, package insert(s) and packaging and associated
correspondence required to develop, manufacture, market, sell and import Product
in, or into, the Field in the Territory.

1.110     “Sales Force” means each Party’s respective sales personnel Detailing
to Physician Targets for use in the Field in the Territory that are qualified to
do so pursuant to the terms and conditions of this Agreement and the
Co-Promotion Agreement.

1.111     “Sales Force Management Team” has the meaning set forth in Section
6.5(a).

1.112     “Secondary Detail” means, with respect to a product, a detail (and
with respect to Product, a Detail) made to healthcare professionals employed by
or practicing at a given healthcare facility, in which a sales representative
provides such information with respect to such product after detailing another
product.

1.113     “Shared Expenses” means the costs and expenses expressly set forth on
Exhibit 1.113.

1.114     “sNDA” means a supplemental New Drug Application for Product filed by
MAP with the FDA, and (b) any related registrations with or notifications to the
FDA.

1.115     “Sublicensee” means any person or entity to which either MAP grants a
license or sublicense under the MAP Know-How or MAP Patents in the Field and in
the Territory (other than ALLERGAN) or ALLERGAN grants a sublicense under the
license granted to ALLERGAN pursuant to this Agreement.

1.116     “Territory” means the United States and, if ALLERGAN exercises the
Canada Option or the Parties otherwise mutually agree in writing that Canada
shall be included in the Territory, Canada.

 

12

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.117     “Third Party” means any person or entity other than ALLERGAN, MAP, or
an Affiliate of either of them.

1.118     “Trademark” means any word, name, symbol, color, designation or device
or any combination thereof, whether registered or unregistered, that is used (or
intended to be used) in commerce to identify and distinguish one’s goods or
services from those manufactured or sold by others and to indicate the source of
the goods or services, even if that source is unknown, including, without
limitation, any trademark, trade dress, service mark, service name, brand mark,
trade name, brand name, logo, business symbol, or domain name.

2.     LICENSE GRANT.

2.1     License Grant to ALLERGAN.   MAP hereby grants to ALLERGAN a
co-exclusive (with MAP) license, with the right to grant sublicenses in
accordance with Section 2.2, under the MAP Know-How and MAP Patent Rights, to
Commercialize Product solely to Physician Targets solely for use in the Field in
the Territory subject to and in accordance with the terms and conditions of this
Agreement. For the avoidance of doubt, MAP shall have the exclusive right to
Commercialize Product to Physicians that are not Physician Targets in the
Territory. MAP and ALLERGAN shall only exercise their co-exclusive
Commercialization rights in accordance with the terms and conditions of this
Agreement and the Co-Promotion Agreement.

2.2     Sublicense Rights.   ALLERGAN’s right to grant sublicenses under the
license granted to it under Section 2.1 is subject to the prior written approval
of MAP, which approval shall not be unreasonably withheld, conditioned or
delayed by MAP. Additionally, ALLERGAN shall require ALLERGAN’s permitted
Sublicensees to agree in writing to be bound by all of the applicable terms and
conditions of this Agreement. ALLERGAN’s grant of any sublicense shall not
relieve ALLERGAN from any of ALLERGAN’s obligations under this Agreement, and
ALLERGAN shall remain jointly and severally liable for any uncured breach of a
sublicense by a Sublicensee of ALLERGAN to the extent that such uncured breach
would constitute a breach of this Agreement.

2.3     Certain Restrictions.   ALLERGAN agrees that (a) neither it, nor any of
its Affiliates, shall offer to sell or otherwise provide Product to any Third
Party if ALLERGAN or its relevant Affiliates, knows, or has reason to believe,
that Product offered for sale, sold or provided to such Third Party would be
sold or transferred: (i) outside the Territory; or (ii) for use outside the
Field; and (b) it shall not use or practice under any intellectual property
right licensed to it under this Agreement except as expressly permitted by this
Agreement. ALLERGAN agrees that it will include a provision in any contracts
with its Sublicensees obligating such party to refrain from such actions
described in Section 2.3(a) and (b). MAP agrees that, in the event that ALLERGAN
is not granted rights in Canada pursuant to Section 2.4, it will not offer to
sell or otherwise provide Product to any Third Party in Canada if MAP knows, or
has reason to believe, that Product offered for sale, sold or provided to such
Third Party would be sold or transferred into the United States.

 

13

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.4     Canada Option.

(a)     At anytime [***] after the Effective Date, ALLERGAN or its designated
Affiliate, shall upon written notice to MAP, have the right to exercise an
option (the “Canada Option”), subject to the terms and conditions of this
Agreement, relating to the respective roles and responsibilities of the Parties,
to Commercialize Product to Physician Targets in the Field in Canada, its
provinces, possessions, protectorates and territories (“Canada”).

(b)     Upon the exercise of the Canada Option, Canada shall be deemed to be
included in the Territory.

(c)     If ALLERGAN fails to exercise the Canada Option within the period
specified in Section 2.4(a), ALLERGAN shall for an additional [***] period
thereafter (the “Canada Negotiation Period”) have a right of first negotiation
for, on terms mutually agreed upon among the Parties, a license, with the right
to grant sublicenses in accordance with Section 2.2, under the MAP Know-How and
MAP Patent Rights to Commercialize Product in Canada solely in the Field. The
right of first negotiation granted hereunder shall be exercisable by ALLERGAN,
or its designated Affiliate, upon written notice to MAP and the Parties will use
good faith efforts to reach agreement during the Canada Negotiation Period. In
the event that the Parties do not reach agreement during the Canada Negotiation
Period, then MAP shall be free to pursue Commercialization of Product in the
Field in Canada.

2.5     No Implied Rights or Licenses.   MAP grants no additional rights or
licenses in or to any Patent or other intellectual property right, whether by
implication, estoppel or otherwise, except to the extent expressly provided for
under this Agreement.

2.6     Sublicensed Rights.   Notwithstanding anything to the contrary in this
Agreement, the rights and licenses granted to ALLERGAN pursuant to this
Agreement under MAP Know-How and MAP Patent Rights that are licensed to MAP
pursuant to the Nektar License shall be subject to the terms and conditions of
the Nektar License.

3.     GOVERNANCE.

3.1     Committees Generally.   The Parties shall form the committees described
in this Article 3 to oversee, coordinate and review recommendations and approve
decisions for the Development, Regulatory Approval, Manufacture and
Commercialization of Product to Physician Targets for use in the Field in the
Territory. Each such committee shall be comprised of four (4) voting members
(each, a “Member”). Each Party shall have the right to appoint two (2) Members
(each, a “Member Designee”) to serve on the each committee. Each Member Designee
of the JSC shall be a member of management of the appointing Party. The Member
Designees of all other committees must be employees of the appointing Party. The
following shall apply to each committee and its members:

(a)     Each Party may replace its Member Designees at any time upon written
notice to the other Party;

 

14

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b)     Each committee shall meet at least once every quarter at times mutually
agreed upon by the Parties, or more frequently as the Parties deem appropriate.
At least two (2) such meetings per Calendar Year must be held in person, and all
other such meetings may be held by teleconference or videoconference. The
location of the meetings to be held in person shall alternate between sites
designated by each Party;

(c)     The presence of at least one (1) MAP Member Designee and one
(1) ALLERGAN Member Designee shall be required to constitute a quorum at any
meeting of a committee. No business shall be transacted at any meeting of a
committee unless a quorum of the members of such committee is present at the
time when the meeting proceeds to business;

(d)     In addition to its Member Designees, the Parties shall have the right to
invite observers to each meeting of a committee. For meetings of the JSC, a
Party must provide the other Party with advance written notice of such
observers. Such observers shall not have any voting rights and shall be bound by
written obligations of confidentiality and non-use, either by virtue of his or
her employment by such Party or by a separate written agreement; and

(e)     Each Party shall be responsible for all travel and related costs and
expenses for its Member Designees and other representatives to attend meetings
of, and otherwise participate on any committee, and such costs and expenses will
not be included in Shared Expenses.

3.2     Joint Steering Committee.

(a)     Formation; Purpose.   Within thirty (30) days of the Effective Date, the
Parties will establish a Joint Steering Committee (the “Joint Steering
Committee” or “JSC”), which (i) shall oversee, coordinate and review
recommendations and approve decisions for the Development, Regulatory Approval,
Manufacture and Commercialization of Product to Physician Targets for use in the
Field in the Territory. The JSC shall coordinate the co-promotion of Product by
the Parties and all budgets for such activities in the Field in the Territory.
Within ten (10) Business Days of the Effective Date, each of MAP and ALLERGAN
shall designate an individual who shall initially serve as a co-chair for the
JSC. The JSC shall have the authority to set up joint teams, committees and
subcommittees as necessary to Commercialize Product.

(b)     Responsibilities.   The JSC shall have the following responsibilities:

(i)     Review and approve Development Plans for the Initial Indication
following submission of the initial New Drug Application for such Initial
Indication, the Additional Required Indication and Additional Collaboration
Indications in the Field in the Territory;

(ii)     Review Regulatory Materials, including those materials for the Initial
Indication, the Additional Required Indication and Additional Collaboration
Indications;

(iii)     Review and agree on Manufacturing plans, including [***];

 

15

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(iv)     Review and approve annual Commercialization Plans for Product to
Physician Targets in the Field in the Territory;

(v)     Establish a process for the review and approval by the Parties of
Promotional Materials for Product for Detailing to Physician Targets for use in
the Field in the Territory;

(vi)     Establish, review and approve budget for Shared Expenses in the Field
in the Territory in accordance with the terms of this Agreement;

(vii)     Establish, on an annual basis no later than July 1, a two (2) year
forecast, containing a projection of annual Product unit sales and associated
annual PSMM Expenses reflecting Commercially Reasonable Efforts of the Parties
in Commercializing Product (“Annual Forecast And Budget”), which shall be in a
format determined by the JSC or mutually agreed by the Parties;

(viii)     Approve recommendations and resolve disputes of the other committees
and any subcommittees; and

(ix)     Provide a forum for the Parties to exchange information and coordinate
their respective activities with respect to matters pertaining to Product for
Physician Targets in the Field in the Territory.

(c)     Decision-Making.   ALLERGAN and MAP will charter the JSC, PDC, JCC and
any subcommittees with the belief that vigorous interaction and cooperation
between the Parties are necessary for the success of Product Development,
Manufacturing and Commercialization to Physician Targets. The JSC may make
decisions with respect to any subject matter that is subject to the JSC’s
decision-making authority and functions. The JSC shall operate by unanimous
consent of its Members, with MAP’s JSC Member Designees having, collectively,
one vote and ALLERGAN’s JSC Member Designees having, collectively, one vote in
all decisions. The JSC shall use Commercially Reasonable Efforts to make timely
decisions and to resolve disputes. If the JSC is unable to resolve any dispute,
controversy, or claim arising under this Agreement within [***] after it first
addresses such matter (or such longer period as the Parties may mutually agree),
then such dispute, controversy or claim shall be referred to the Chief Executive
Officer of MAP and a member of the ALLERGAN Executive Committee (“Executives”).
If a disagreement among Members of the JSC is still unresolved by the Executives
[***] after referral to the Executives (or such longer period as the Parties may
mutually agree), such disagreement shall be resolved by MAP in its sole and
final discretion; provided, however, that notwithstanding the foregoing, in the
event the Members of the JSC cannot mutually agree on the budget for the initial
Commercialization Plan pursuant to Section 6.2(c) or any Annual Forecast And
Budget, and such dispute cannot be resolved by the Executives, such dispute
shall be resolved by [***].

3.3     Alliance Managers.

(a)     Each of the Parties shall appoint a single individual who possesses a
general understanding of clinical, regulatory, manufacturing and marketing
issues to act as that

 

16

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Party’s point of contact for day to day communications between the Parties
relating to the activities conducted under this Agreement (each, an “Alliance
Manager”). Each Party may change its designated Alliance Manager from time to
time upon written notice to the other Party. Any Alliance Manager may designate
a substitute to temporarily perform the functions of that Alliance Manager by
written notice to the other Party.

(b)     Each Alliance Manager shall strive to create and maintain a
collaborative work environment within and among the JSC, PDC, JCC and any
subcommittees. Each Alliance Manager will also: (i) attempt to resolve, in the
first instance, all matters of dispute arising in the JSC, PDC, JCC or any
subcommittees; (ii) coordinate the relevant functional representatives of the
Parties in developing and executing strategies and Plans for Product to
Physician Targets in the Field in the Territory; (iii) provide a single point of
communication for seeking consensus both internally within the respective
Parties’ organizations and between the Parties regarding key strategy and Plan
issues; (iv) identify and bring disputes to the attention of the JSC in a timely
manner; (v) plan and coordinate cooperative efforts and internal and external
communications; (vi) track and report progress of the Parties against all Plans
and activities; and (vii) ensure that governance activities, such as the conduct
of required JSC, PDC, JCC and any subcommittee meetings, take place, including
by taking meeting minutes and producing such minutes as set forth in this
Agreement, and by following up on relevant action items resulting from such
meetings to confirm that such activities are appropriately carried out or
otherwise managed.

(c)     The Alliance Managers shall attend all subcommittee meetings and JSC,
PDC and JCC meetings and support the co-chairpersons of the JSC, PDC and JCC and
subcommittees in the discharge of their responsibilities. Alliance Managers
shall be nonvoting participants in the JSC, PDC, JCC and subcommittee meetings,
unless they are also appointed Members of the JSC, PDC, JCC or the subcommittee
provided, however, that an Alliance Manager may bring any matter to the
attention of the JSC or any subcommittee if such Alliance Manager reasonably
believes that such matter warrants such attention.

(d)     The Alliance Managers shall jointly be responsible for working with the
JSC and other committee Members to prepare and circulate an agenda in advance of
each meeting of the JSC, PDC, JCC and subcommittee, and to prepare and issue
initial drafts of minutes of each meeting within seven (7) Business Days
thereafter. Meeting minutes will not be finalized until both Parties’
representatives on the JSC, PDC, JCC or subcommittee review and confirm the
accuracy of such minutes in writing, which such representatives shall do and
approve in writing within seven (7) Business Days of receiving such minutes for
review and comment.

3.4     Product Development Committee.

(a)     Members; Officers.   The Parties will establish a Development committee
for Product (the “Product Development Committee” or “PDC”). Each PDC Member
shall have expertise in pharmaceutical drug development, regulatory matters,
clinical studies and/or other expertise to the extent relevant. Any PDC Member
Designee may designate a substitute Member Designee with due authority to
temporarily attend and perform the functions of that

 

17

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Member Designee at any meeting of the PDC. The PDC shall be chaired by a
representative of MAP. The secretary of the PDC shall be the MAP Alliance
Manager.

(b)     Responsibilities.   The PDC shall perform the following functions:

(i)     Review and comment on the NDA for the Initial Indication;

(ii)     Develop, review and recommend updates to Development Plans each year;

(iii)     Oversee implementation of the Development Plans including managing the
Development budget;

(iv)     At least quarterly, review the Development budget;

(v)     At each meeting of the PDC, review a comparison of actual Allowable
Development Expenses and Allowable Regulatory Expenses to budgeted expenses in
the Development Plan budget for the Calendar Year-to-date, with such information
covering a time period ending as closely as practicable to the date of the
meeting;

(vi)     Review and evaluate progress of the Development activities including
CMC [***];

(vii)     Review the publication strategy in conjunction with the JCC;

(viii)     Approve Clinical Trial protocols, budgets and designs;

(ix)     Review and approve CRO’s and other Third Parties that will be utilized
for Development activities;

(x)     Coordinate the allocation of responsibilities among the Parties with
respect to Development of Product under the Development Plan; and

(xi)     Have such other responsibilities as may be assigned to the PDC pursuant
to this Agreement or as may be mutually agreed upon by the Parties from time to
time.

(c)     Decision-Making.   The PDC shall operate by unanimous consent of its
Members, with MAP’s Member Designees having, collectively, one vote and
ALLERGAN’s Member Designees having, collectively, one vote in all decisions. The
PDC shall use Commercially Reasonable Efforts to make timely decisions and to
resolve disputes. If the PDC is unable to resolve any dispute, controversy, or
claim arising under this Agreement within a reasonable period after it first
addresses such matter, then such dispute, controversy or claim shall be decided
by the JSC.

 

18

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d)     MAP agrees to provide periodic updates to the PDC regarding MAP’s
separate development activities for Follow-On Indications unless MAP is
expressly prohibited by contract or Applicable Law.

3.5     Joint Commercialization Committee.

(a)     Members; Officers.   The Parties shall establish a Commercialization
committee for Product (the “Joint Commercialization Committee” or “JCC”). Each
JCC member shall have expertise in marketing and sales of pharmaceutical
products. Any member of the JCC may designate a substitute with due authority to
temporarily attend and perform the functions of that member at any meeting of
the JCC. The JCC shall be chaired by a representative of ALLERGAN. The secretary
of the JCC shall be the ALLERGAN Alliance Manager.

(b)     Responsibilities.   The JCC shall perform the following functions:

(i)     Develop and subsequently review and make decisions relating to the
Commercialization Plan including a budget for PSMM Expenses;

(ii)     Oversee implementation of the Commercialization Plan, throughout the
Calendar Year, including managing the budget for PSMM Expenses;

(iii)     Discuss the markets for Product in the Territory and opportunities and
issues concerning Commercialization of Product, including consideration of
marketing and promotional strategy, marketing research plans, labelling, Product
positioning and Product profile, including [***];

(iv)     Oversee and coordinate the sales efforts of the Parties;

(v)     Review and make decisions regarding post-Initial Indication Approval
Development activities, taking into consideration the appropriateness of any
Development activities including line extensions, Clinical Trials for purposes
of new indications and Phase IV Clinical Trials in the context of the overall
marketing and promotional strategy for Product;

(vi)     Review and direct all indigent care use of Product;

(vii)     Support the review of and approve Manufacturing, sales and
prescription forecasts of Product;

(viii)     Review data and reports arising from and generated in connection with
Commercialization of Product under the Commercialization Plan, market research
studies, actual Product sales, Product prescription trends and Product sales
forecasts;

(ix)     At each meeting of the JCC, review a comparison of actual sales and
marketing expenses to the budgeted expenses in the relevant Commercialization

 

19

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Plan, with such information covering a time period ending as closely as
practicable to the date of the meeting;

(x)     Review and approve the general guidelines applicable to Product
Commercialization to be followed in the development of promotional materials and
promotional activities to be used by the Parties in the co-promotion of Product;

(xi)     Lead the review and direct Product publication strategy, in
consultation with the PDC;

(xii)     Following review and approval by the Parties’ internal promotional
materials review committees, review and approve packaging and related materials,
prior to any commercial use; and

(xiii)     Have such other responsibilities as may be assigned to the JCC
pursuant to this Agreement or as may be mutually agreed upon by the Parties from
time to time.

(c)     Decision-Making.   The JCC shall operate by unanimous consent of its
Members, with MAP’s Member Designees having, collectively, one vote and
ALLERGAN’s Member Designees having, collectively, one vote in all decisions. The
JCC shall use Commercially Reasonable Efforts to make timely decisions and to
resolve disputes. If the JCC is unable to resolve any dispute, controversy, or
claim arising under this Agreement within a reasonable period after it first
addresses such matter, then such dispute, controversy or claim shall be decided
by the JSC.

(d)     MAP agrees to provide periodic updates to the JCC regarding MAP’s
separate PCP marketing activities to the extent permitted and relevant to the
Parties’ Product messaging activities under this Agreement.

4.     DEVELOPMENT.

4.1    Development Responsibilities.

(a)     Development Activities in the Territory.   MAP shall be responsible to
Develop Product in the Territory in the Field and shall be responsible for
conducting Clinical Trials for Product in the Territory in the Field and
conducting Chemistry, Manufacturing and Controls activities for Product.

(b)     Additional Required Indication and Additional Collaboration
Indications.   Subject to Section 8.9 and the last sentence of this
Section 4.1(b), the Parties agree to Develop Product for the Additional Required
Indication and one (1) Additional Collaboration Indication in the Territory and
will enter into suitable Development Plans therefor by no later than [***]
following the Effective Date. The Parties agree to cooperate in good faith to
identify one (1) Additional Collaboration Indication in the Territory for which
the costs and expenses thereof shall be Allowable Development Expenses, subject
to the provisions of Section 8.9 and the last sentence of this Section 4.1(b).
The Parties may agree, at their sole discretion and

 

20

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

without any obligation, to include other Follow-On Indications as Additional
Collaboration Indications and the costs and expenses for such Additional
Collaboration Indications shall be Allowable Development Expenses. Commencing on
the date of the First Commercial Sale, but not before, MAP may enroll patients
in a Clinical Trial for Product for [***]. Unless the Parties otherwise agree,
Development of Product for each Additional Collaboration Indication shall be
[***] such that enrollment of patients in a Clinical Trial for Product for
[***], and enrollment of patients in a Clinical Trial for Product for any
further Additional Collaboration Indications [***] for the [***].

(c)     Follow-On Indications.     Following the date of the First Commercial
Sale, but not before, MAP shall be free to Develop Product for any Follow-On
Indication(s) other than the Additional Required Indication and the Additional
Collaboration Indications in the Territory at its sole cost and discretion;
provided, that MAP has presented such Follow-On Indication to ALLERGAN in
writing to be considered as a potential Additional Collaboration Indication and
ALLERGAN has confirmed in writing that such Follow-On Indication shall not be
deemed an Additional Collaboration Indication, provided further, that, [***].
Subject to Section 4.1(b), any sales of Product in the Territory resulting from
prescriptions written by Physician Targets in Territory for any Follow-On
Indications shall be included in Net Sales. For clarity, nothing in this
Agreement shall preclude MAP from developing Product for any Follow-On
Indication for use outside the Territory.

4.2     Development Plans.

(a)     Development Plans.   The Development of Product for the Additional
Required Indication and Additional Collaboration Indications and associated
Allowable Development Expenses in the Field in the Territory shall be governed
by this Agreement and by development plans (“Development Plans”). Development
Plans together with updates thereto made pursuant to Section 4.2(b) below, shall
be created and executed by the PDC. Each Development Plan shall include, without
limitation, details of all preclinical studies, toxicology, pharmacology
studies, formulation, process development, Clinical Trials, regulatory plans and
other activities directed to obtaining Regulatory Approval of Product in the
Field in the Territory and related timelines and budgets, as well as other
activities necessary for Development of Product in the Field in the Territory.

(b)     Updates.   The Parties shall, on an annual basis, propose updates to the
Development Plans for the following Calendar Year. Such updates may include
Additional Collaboration Indications approved for Development in accordance with
this Agreement. The Parties shall submit such updated Development Plans to the
JSC for review and comment by May 1 and for final approval by September 1 of
each Calendar Year, which updated Development Plans shall apply to the following
Calendar Year. The JSC shall provide comments on each such updated Development
Plan within [***] following its initial submission by the PDC and shall provide
final approval of such updated Development Plan within [***] of its submission
by the PDC for final approval.

4.3     Subcontracting Permitted.   ALLERGAN acknowledges and agrees that
portions of the work to be performed by MAP under the Development Plans
(including without

 

21

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

limitation Manufacture of Product) may be performed on behalf of MAP by Third
Parties, provided that MAP shall be and remain responsible for the performance
of its subcontractors. MAP shall keep the PDC informed of its selection of
potential subcontractors and shall give the PDC an opportunity to review any
material contracts and material costs and expenses that will be Shared Expenses
and that may be incurred through its engaging subcontractors under this
Agreement.

4.4     Clinical Data.   MAP will retain all right, title, and interest in, to,
and under all Clinical Trial data generated under the Agreement.

4.5     Costs.   ALLERGAN shall reimburse MAP for fifty percent (50%) of
Allowable Development Expenses incurred by MAP. Within 15 calendar days after
the end of each Calendar Month, MAP shall invoice ALLERGAN for ALLERGAN’s
portion of Allowable Development Expenses in arrears on a Calendar Month basis.
MAP’s invoice shall be in a form reasonably specified by ALLERGAN and include a
detailed accounting of the Allowable Development Expenses incurred by MAP during
the relevant Calendar Month. Unless ALLERGAN disputes the invoiced amounts in
accordance with the procedures set forth in Section 8.5, ALLERGAN shall remit
payment to MAP of the full invoice amount within [***] of receipt thereof.

4.6     Efforts.   The Parties shall use Commercially Reasonable Efforts
consistent with their responsibilities under this Agreement to Develop Product
in the Field in the Territory in accordance with the Development Plan.

5.     REGULATORY MATTERS.

5.1     Preparation and Ownership of Regulatory Materials.   Subject to this
Agreement, MAP shall have sole right and principal responsibility for the
preparation, submission and maintenance of Regulatory Materials and for seeking
Regulatory Approval for Product in the Field in the Territory. MAP shall use
Commercially Reasonable Efforts to prepare, obtain, and maintain Regulatory
Materials and seek Regulatory Approval for Product in the Field in the Territory
and, to the extent required, Regulatory Approval of Promotional Materials.
ALLERGAN shall have the opportunity to review the draft label for the Initial
Indication and all Follow-On Indications in the Territory and provide comments
to MAP. MAP will consider, in good faith, ALLERGAN’s comments and
recommendations with respect to such labeling. MAP shall own and retain all
right, title, and interest in, to, and under Regulatory Materials and Regulatory
Approvals including all regulatory documentation with respect to Product. MAP
shall solely own all Information arising in the course of Product Clinical
Trials and preclinical activities conducted pursuant to this Agreement. MAP
shall be responsible for all interactions with Regulatory Authorities relating
to Product.

5.2     Notice of Communication with Regulatory Authorities.   MAP shall be
responsible for handling all complaints, recalls and communications with any
Regulatory Authority related to Product in the Field in the Territory and shall
keep ALLERGAN promptly and fully informed as to the status of such activities.
Each Party shall notify the other Party of any oral or written communications to
or from Regulatory Authorities on matters related to (a) Product in the Field in
the Territory or which may reasonably be deemed to impact or

 

22

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

potentially impact Development, Manufacture, Commercialization or Regulatory
Approval therefor, and (b) material regulatory or safety issues concerning
Product in any jurisdiction which may reasonably be deemed to adversely impact
or potentially adversely impact Product (or sales thereof) in the Field in the
Territory, and in each case in (a) and (b) above such Party shall provide the
other Party with copies of any such written communications within three
(3) Business Days of receipt or delivery of such communication, as the case may
be, or such earlier date as required by Applicable Laws, the FDA or other
relevant Regulatory Authority. Without limiting the foregoing, MAP shall
promptly notify ALLERGAN of any assessment or inspection of MAP by any
Regulatory Authority regarding MAP’s compliance with cGMP and shall promptly
provide to ALLERGAN information relating to the outcome of such assessment or
inspection. In addition to the foregoing, MAP shall permit ALLERGAN to review
and comment on the NDA for the Initial Indication for Product and all regulatory
applications for Follow-On Indications in the Field in the Territory and give
ALLERGAN reasonable opportunity to review and comment on any proposed response
to any such oral or written communications to or from any Regulatory Authority
prior to submitting any response thereto, and provide ALLERGAN with a copy of
the final response as specified herein. ALLERGAN shall provide all such comments
promptly after receiving the relevant information. MAP will consider, in good
faith, ALLERGAN’s comments and recommendations with respect to such regulatory
materials. MAP shall provide reasonable advance notice to ALLERGAN with respect
to, and permit [***] ALLERGAN representatives (as reasonably requested by
ALLERGAN), or such other number of attendees as the Parties may agree, [***] all
meetings (including substantive telephonic meetings) with the FDA in connection
with Product in the Field in the Territory, as well as participate in any MAP
strategic planning meetings in preparation for such FDA meetings. Unless
otherwise agreed to by the Parties, ALLERGAN shall not, without prior
consultation with, and agreement of, MAP, or unless so required by Applicable
Laws, correspond or communicate with any Regulatory Authority concerning Product
or any Regulatory Material related thereto.

5.3     Pharmacovigilance and Safety Monitoring Activities.   MAP shall be
primarily responsible for monitoring all Clinical Trials for Product;
maintaining adverse event, complaint and safety databases; and filing all
required reports to Regulatory Authorities related to Product. Within [***]
after the Effective Date, Safety Data Exchange Agreements (“SDEA”) will be
implemented between the Parties governing the Parties’ respective
responsibilities with respect to adverse events, complaints and other
safety-related matters with respect to Product. Specific details regarding the
exchange and management of information relating to adverse events related to the
use of Product shall be delineated in a SDEA, which shall, among other terms,
specify that: MAP shall be responsible for adverse event and Product complaint
reporting to a Regulatory Authority; ALLERGAN shall maintain a record noting in
reasonable detail any and all complaints and notices of adverse events it
receives with respect to Product; and ALLERGAN shall provide to MAP or its
designee all such information to the contacts specified by MAP in a format and
in a form reasonably specified by MAP so as to enable MAP to comply with
Applicable Laws (with such information being provided, in any event within two
(2) Business Days after such adverse event or complaint is first received by
ALLERGAN if the adverse event or complaint concerns a matter with the potential
to adversely affect patient safety, and within seven (7) Business Days after
such receipt otherwise). The SDEA will specify that MAP shall promptly provide
to ALLERGAN copies of any reports that it files with a Regulatory

 

23

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Authority describing adverse events or complaints relating to Product within
three (3) Business Days after delivery to a Regulatory Authority.

5.4     Risk Evaluation and Mitigation Strategies (“REMS”).   MAP shall be
primarily responsible for executing any REMS program related to Product required
by a Regulatory Authority in the Territory. Through the JSC and the JCC, the
Parties will jointly discuss, prepare and implement any REMS Program required by
Regulatory Authorities in the Territory.

5.5     Costs.   ALLERGAN shall reimburse MAP for fifty percent (50%) of
Allowable Regulatory Expenses incurred by MAP. Within 15 calendar days after the
end of each Calendar Month, MAP shall invoice ALLERGAN for ALLERGAN’s portion of
Allowable Regulatory Expenses in arrears on a Calendar Month basis. MAP’s
invoice shall be in a form reasonably specified by ALLERGAN and include a
detailed accounting of the Allowable Regulatory Expenses incurred by MAP during
the relevant Calendar Month. Unless ALLERGAN disputes the invoiced amounts,
ALLERGAN shall remit payment to MAP of the full invoice amount within [***] of
receipt thereof. Notwithstanding anything contained herein, in the event that
[***] pursuant to which [***], beginning on the effective date of such [***],
ALLERGAN shall [***]. If no such [***], the Parties agree to [***] is
appropriate.

5.6     Product Recall.

(a)     Notification and Recall.   In the event that any government agency or
Regulatory Authority issues or requests a recall or takes similar action in
connection with Product in the Territory, or in the event either Party
determines that an event, incident or circumstance has occurred that may result
in the need for a recall or market withdrawal in the Territory, the Party
notified of or desiring such recall or market withdrawal shall promptly advise
the other Party thereof by facsimile or email. Following notification of a
recall, the JSC shall decide and have control of whether to conduct a recall or
market withdrawal (except in the case of a government-mandated recall) in the
Territory and the manner in which any such recall or market withdrawal shall be
conducted.

(b)     Recall Costs and Expenses.   MAP shall be solely responsible for the
costs and expenses of any recall of Product, provided, however, that ALLERGAN
shall bear the portion of any costs and expenses of a recall to the extent that
such costs and expenses directly resulted from ALLERGAN’s gross negligence,
willful misconduct or intentional omission, or the material breach of ALLERGAN’s
representations, warranties, covenants or other obligations as set forth in or
arising out of this Agreement. Such costs and expenses of recall shall include
costs and expenses for notification, withdrawal, return and destruction of
recalled Product and any refunds of amounts paid for recalled Product.

6.     COMMERCIALIZATION.

6.1     Commercialization.   The Parties shall be jointly responsible for the
Commercialization of Product to Physician Targets in the Territory in the Field
in accordance with the terms of this Agreement, the Co-Promotion Agreement and
the Commercialization Plan(s) developed pursuant to this Agreement and the
Co-Promotion Agreement.

 

24

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.2     Commercialization Plans.

(a)     The strategy for the Commercialization of Product to Physician Targets
in the Field in the Territory during the term of this Agreement shall be
described in one or more comprehensive plans that describe the pre-launch,
launch and subsequent Commercialization activities (including estimated Shared
Expenses, advertising, education, planning, marketing, sales force training and
allocation) (each, a “Commercialization Plan”).

(b)     Attached hereto as Exhibit 6.2(b) is a forecast of the prescriptions for
Product in the in the Field in the Territory during each of the [***] following
First Commercial Sale (the “Signing Date TRx Forecast”).

(c)     No later than ninety (90) days following the Effective Date, the JCC
shall have agreed upon and presented to the JSC an initial Commercialization
Plan setting forth the pre-launch and launch year Commercialization activities
and a preliminary Net Sales forecast and budget for Product in the in the Field
in the Territory during the Product Launch Period. The amounts set forth in such
Commercialization Plan (including without limitation, Net Sales forecast and
budget, and other costs and expenses) will be based upon the prescription
forecasts in the Signing Date TRx Forecast, and the prescription forecasts in
such Commercialization Plan shall not vary from the Signing Date TRx Forecast
without the mutual written consent of both MAP and ALLERGAN.

(d)     Thereafter, on or before May 1 of each Calendar Year during the term of
this Agreement, the JCC shall present to the JSC for its approval an updated
Commercialization Plan including a budget for Shared Expenses in accordance with
the then-current Annual Forecast And Budget for Product in the Field in the
Territory for the next two (2) Calendar Years. On or before September 1 of such
Calendar Year, the JSC shall have approved such Commercialization Plan,
including the Annual Forecast And Budget contained therein. Notwithstanding
anything contained herein, without the mutual written consent of both Parties,
neither Party shall have the right to bill the other Party or include in Shared
Expenses any direct or indirect Commercialization expenses other than those
expressly provided for in the Annual Forecast and Budget, unless agreed to by
the other Party.

(e)     All Commercialization Plans developed in accordance with this Agreement
shall generally conform to the level of detail utilized by ALLERGAN in
preparation of its own product commercialization plans, with the overall
objective of maximizing the economic value of Product in the Field in the
Territory. Without limiting the foregoing, all Commercialization Plans shall
include but not be limited to: (i) details regarding demographics, market
dynamics, and market strategies for Product and patient population, estimated
launch dates, and sales and expense forecasts; (ii) a marketing plan (including
plans related to the prelaunch, launch, promotion, reimbursement and sales of
Product, which shall include pricing strategy, sampling plans, public relations
and promotional communications and a reasonably descriptive overview of the
marketing and advertising campaigns proposed to be conducted; (iii) health
economics and/or quality of life studies to be performed or other payor related
activities required to determine placement of product with payors, and other
payor related studies to establish prices for Product; (iv) sales force
forecasts and allocation, physician training and

 

25

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

education, detail frequency, Physician Target Detail plans and allocations of
percentages of Details and identities of Physician Targets to be provided or
contacted by the Parties, and sales incentive compensation programs for
Commercialization of Product to Physician Targets in the Field in the Territory;
and (v) Phase IV Clinical Trial activities. Each Commercialization Plan shall
include an associated budget for Commercialization of Product, including without
limitation the Third Parties to be utilized in such activities and the
arrangements with them that have been or are proposed to be agreed upon and a
budget of the costs and expenses expected to be incurred in connection with
performing the Commercialization Plan.

6.3     Sales Force Efforts.

(a)     Additional requirements regarding the overall Commercialization efforts
that each of the Parties shall provide in support of Product Commercialization
to Physician Targets in the Field in the Territory shall be set forth in the
Co-Promotion Agreement and the applicable Commercialization Plan. In accordance
with the Co-Promotion Agreement, sales force costs and expenses will be
calculated on a PDE Costs basis.

(b)     Subject to the minimum Sales Force requirements set forth herein and in
the Co-Promotion Agreement, each Party shall build and deploy a Sales Force that
can adequately deliver the specified number of PDEs as set forth in the
then-current Commercialization Plan. Notwithstanding the foregoing, at all times
during the [***] period immediately following the First Commercial Sale, unless
otherwise expressly agreed by the Parties in writing:

(i)     ALLERGAN shall deliver a minimum of [***] PDEs per Calendar Quarter to
Physician Targets; and

(ii)     MAP shall deliver a minimum of [***] PDEs per Calendar Quarter to
Physician Targets.

(c)     Unless otherwise specified in the then-applicable Commercialization
Plan:

(i)     all Details of Product in the Field in the Territory performed by MAP
during the [***] period immediately following the First Commercial Sale shall be
Primary Details; and

(ii)     all Details of Product in the Field in the Territory performed by
ALLERGAN shall be Secondary Details; provided, that ALLERGAN, at its sole
discretion, may elect to perform Primary Details of Product but, in such event,
would only be entitled to PDE credit for a Secondary Detail.

(d)     The Parties will cooperate with each other in developing strategies for
the Parties’ Sales Forces to effectively target the [***] of migraine medication
prescribers and other Physician Targets who are determined by MAP or ALLERGAN to
be appropriate targets for Product Details.

 

26

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.4     PDE Expense Cap.   Notwithstanding anything in this Agreement to the
contrary, ALLERGAN’s aggregate PDE Costs included in Shared Expenses shall not
exceed [***] in any Calendar Quarter and MAP’s aggregate PDE Costs included in
Shared Expenses shall not exceed [***] in any Calendar Quarter, with such dollar
amounts subject to adjustment for inflation based upon the then-current PDE
Rate.

6.5     MAP Sales Force.

(a)     No later than [***] prior to the PDUFA Date, MAP shall have recruited
and hired as employees of MAP, its first and second level sales management team
for the Commercialization of Product to Physician Targets in the Field in the
Territory (the “Sales Force Management Team”).

(b)     In addition, MAP shall establish a sales force comprised of [***] FTEs,
trained and placed sales representatives to Detail Product to Physician Targets
in the Field in the Territory (the “MAP Sales Force”) with any increase or
decrease in the number of such sales representatives being subject to the
recommendation of the JCC and the approval of the JSC in accordance with the
terms of the this Agreement. The MAP Sales Force shall be deployed in the
Territory in accordance with the terms of this Agreement and the Co-Promotion
Agreement upon the date of First Commercial Sale. The Sales Force Management
Team shall work in good faith in accordance with the requirements of this
Agreement and the Co-Promotion Agreement to recruit the MAP Sales Force, such
that the majority of MAP Sales Force members have been extended contingent hire
offers not later than [***].

(c)     In addition to compliance with the requirements set forth herein, the
Sales Force Management Team and the MAP Sales Force shall at all times comply
with the requirements set forth in, and shall be recruited, employed, trained
and otherwise developed in accordance with terms of, the Co-Promotion Agreement.

6.6     Packaging; Promotional Materials.   MAP shall own and be responsible for
all final packaging (non-commercial and commercial) and Promotional Materials
for use in Commercializing Product. The JSC shall be responsible for
establishing a process for the Parties to review and approve Promotional
Materials for Commercialization of Product to Physician Targets for use in the
Field in the Territory, materials that will be distributed by medical science
liaisons for Product in the Field in the Territory, and comparable materials.

6.7     Costs.   Shared Expenses shall be treated in accordance with the
provisions of Section 8.3 of this Agreement, the Co-Promotion Agreement and the
relevant Commercialization Plan. Except as otherwise expressly set forth herein,
each Party shall be solely responsible for any of their respective costs and
expenses associated with Commercialization of Product that are not Shared
Expenses. For the avoidance of doubt, (a) costs and expenses for MAP’s Sales
Force Management Team and ALLERGAN’s Sales Force Management Team shall be borne
solely by each respective Party and shall not be Shared Expenses, and (b) costs
and expenses for the MAP Sales Force and the ALLERGAN Sales Force shall be
included in Shared Expenses solely by means of the calculation of PDE Costs.

 

27

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.8     Efforts.   Subject to the provisions of this Agreement and the
Co-Promotion Agreement, as promptly as reasonably practicable after obtaining
Initial Indication Approval (and in any event within [***] after Initial
Indication Approval), the Parties shall use Commercially Reasonable Efforts to
launch Product to Physician Targets in the Field in the Territory and shall
thereafter continue to use Commercially Reasonable Efforts to Commercialize
Product to Physician Targets in the Field in the Territory in accordance with
the terms of this Agreement and the Co-Promotion Agreement and the applicable
Commercialization Plan. Without limiting the foregoing, the Parties shall use
Commercially Reasonable Efforts to Detail Product to all Physician Targets that
are within [***] of migraine medication prescribers.

6.9     Commercialization of Other Products.   Notwithstanding anything
contained herein, neither Party shall be precluded from Commercializing its
products, other than Product, to Physician Targets in the Territory, or preclude
MAP (or its Affiliates or Sublicensees) from Commercializing Product to
Physicians who are not Physician Targets.

7.     MANUFACTURING AND DISTRIBUTION.

7.1     General.   MAP shall Manufacture and distribute Product for clinical and
commercial use pursuant to this Agreement. Such Product shall comply with
applicable Product Specifications and shall be Manufactured in accordance with
such specifications and Applicable Laws. MAP shall use Commercially Reasonable
Efforts to establish a fully validated and approved supply process for
Manufacture of commercial supplies of Product meeting Product Specifications
that have been Manufactured in compliance with the applicable Product
Specifications and Applicable Laws, including without limitation cGMP, and shall
engage in such scale-up, second source supply and Manufacturing automation
activities as the Parties may mutually agree. [***].

7.2     Costs.   Except as otherwise set forth herein, all costs and expenses
incurred in the course of Manufacturing activities shall be included in Shared
Expenses as set forth in Section 8.3. Notwithstanding anything to the contrary
in this Agreement, unless otherwise agreed to by the Parties in writing, in no
event shall ALLERGAN be responsible (or obligated to pay or reimburse) for any
Manufacturing Expenses (as defined below) incurred by MAP prior to Initial
Indication Approval except that ALLERGAN shall reimburse MAP for fifty percent
(50%) of Allowable Pre-Approval Manufacturing Expenses incurred by MAP. Within
fifteen (15) calendar days after the end of each Calendar Month, MAP shall
invoice ALLERGAN for ALLERGAN’s portion of Allowable Pre-Approval Manufacturing
Expenses in arrears on a Calendar Month basis. MAP’s invoice shall be in a form
reasonably specified by ALLERGAN and include a detailed accounting of the
Allowable Pre-Approval Manufacturing Expenses incurred by MAP during the
relevant Calendar Month. Unless ALLERGAN disputes the invoiced amounts in
accordance with the procedures set forth in Section 8.5, ALLERGAN shall remit
payment to MAP of the full invoice amount within [***] of receipt thereof.
“Manufacturing Expenses” shall mean Cost of Goods Sold (as defined in Exhibit
1.113), excluding any Manufacturing Improvement Expenses.

 

28

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8.     PAYMENT OBLIGATIONS.

8.1     Upfront Payment.   In consideration for the rights granted to ALLERGAN
under this Agreement and in recognition for prior investment in development of
Product, ALLERGAN shall pay to MAP a one-time-only, nonrefundable, noncreditable
payment of Sixty Million Dollars ($60,000,000) within seven (7) Business Days
after the Effective Date.

8.2     Milestone Payments.

(a)     Milestones for Pre-Commercialization.   In consideration for the rights
granted to ALLERGAN under this Agreement and in recognition for prior investment
in development of Product, ALLERGAN shall make the following nonrefundable,
noncreditable (except as set forth in Section 8.2(c)) milestone payments to MAP
with respect to Product, within thirty (30) days from the date of invoice by MAP
after achievement of the relevant milestone for Product as set forth in the
table below. The milestones in this Section 8.2 are cumulative, such that under
no circumstances is any single milestone payment to be deemed in lieu of, or to
be substituted for, another milestone payment.

 

Milestone Event

  

Payment

 

Acceptance for filing of an NDA for Product for the Initial Indication

     $20,000,000   

First Commercial Sale of Product for the Initial Indication

     $50,000,000    If ALLERGAN exercises its option under Section 2.4, the
first Regulatory Approval of an New Drug Submission or equivalent by Health
Canada for Product for the Initial Indication      $2,000,000   

Achievement of FDA-approved Product labeling in the United States that [***]

     $15,000,000   

Achievement of FDA-approved Product labeling in the United States [***]

     $10,000,000   

(b)     For clarity, each milestone under Section 8.2(a) will be paid only once,
the total equaling a maximum of Ninety-Seven Million Dollars ($97,000,000).

(c)     Any costs and expenses attributable to ALLERGAN and included as part of
Allowable Development Expenses or Allowable Regulatory Expenses that are
directly related to achieving the FDA-Approved Product labelling milestones set
forth above shall be credited against the amount due when such milestone is
achieved.

8.3     Sharing of Distributable Profit and Loss.

 

29

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(a)     MAP shall distribute Product and book Net Sales for Product in the
Territory.

(b)     For the period beginning on the date of the First Commercial Sale and
expiring on the earlier of: (x) the date on which MAP PCP Detail is triggered;
and (y) [***] (such period, the “PCP Net Sales Period”), Product sales resulting
from prescriptions written by PCPs (“PCP Net Sales”) shall be included in Net
Sales and in the calculation of Distributable Profit and Distributable Loss
under this Agreement, after which time such sales shall not be included in Net
Sales and in the calculation of Distributable Profit and Distributable Loss
under this Agreement.

(c)     Commencing on the Effective Date, the Parties shall share Distributable
Profit and Distributable Loss equally such that each Party receives fifty
percent (50%) of the Distributable Profit and bears fifty percent (50%) of the
Distributable Loss.

8.4     Accounting and Reporting of Net Sales and Shared Expenses.

(a)     Within [***] after the end of each Calendar Quarter, MAP shall submit to
ALLERGAN an estimate report providing in reasonable detail all Shared Expenses
incurred by MAP (the “MAP Estimated Shared Expenses” and such report the “MAP
Shared Expenses Estimate Report”), including a calculation showing as separate
line items each component of Shared Expenses. Within [***] after the end of each
Calendar Quarter, ALLERGAN shall submit to MAP an estimate report providing in
reasonable detail all Shared Expenses incurred by ALLERGAN (the “ALLERGAN
Estimated Shared Expenses” and such report “ALLERGAN Shared Expenses Estimate
Report”), including a calculation showing as separate line items each component
of Shared Expenses. Each such estimate report shall be considered Confidential
Information of the submitting Party, subject to the terms and conditions of
Article 15 herein. If within [***] of receipt by a Party of the reports
described in this Section 8.4(a), such Party informs the other Party that it
disputes the amount of all or a portion of any Shared Expense, the Parties shall
meet promptly and attempt in good faith to resolve such dispute.

(b)     MAP agrees to determine Net Sales in the Field in the Territory using
its standard accounting procedures, consistently applied and consistent with
this Agreement and with GAAP, as if Product was a solely owned product of MAP.
In the case of amounts to be calculated by or using information from Third
Parties (for example, Net Sales by Sublicensees), such amounts shall be
determined in accordance with GAAP in effect in the country in which such Third
Party is established.

(c)     In the event of the payment or receipt of non-cash consideration in
connection with the performance of activities under this Agreement, MAP shall
advise the JSC of such transaction, including without limitation MAP’s
assessment of the fair market value of such non-cash consideration and the basis
therefor. Such transaction shall be accounted for on a cash equivalent basis.

8.5     Process, Reports and Financial Reconciliation.

 

30

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(a)     Within [***] after the end of each calendar month, MAP shall submit to
ALLERGAN (i) an estimate report providing in reasonable detail an accounting of
the amount invoiced by MAP or its Affiliates for all sales of Product in the
Territory to unaffiliated Third Parties during such calendar month, and (ii) an
estimate report providing in reasonable detail an accounting of all Net Sales,
if any, derived from prescriptions written by Physician Targets in the Territory
during such calendar month, including the total gross sales and the allowable
deductions therefrom.

(b)     Within [***] after the end of each Calendar Quarter (the “Recently Ended
Quarter”), MAP shall submit to ALLERGAN an estimate report providing in
reasonable detail an accounting of all Net Sales, including the total gross
sales and the allowable deductions therefrom (the “Net Sales Estimate Report”).
Attached hereto as Exhibit 8.5 is a detailed example of calculation of Net Sales
in accordance with this Agreement. Using the Net Sales Estimate Report, the MAP
Shared Expenses Estimate Report and the ALLERGAN Shared Expenses Estimate
Report, MAP shall, within [***] after the end of the Recently Ended Quarter,
prepare a report of the Distributable Loss or Distributable Profit for the
Recently Ended Quarter (the “Distributable Loss Report” or “Distributable Profit
Report”). The Distributable Loss Report or Distributable Profit Report shall
also include a true and accurate reconciliation, if any, of Distributable Loss
or Distributable Profit for the Calendar Quarter immediately preceding the
Recently Ended Quarter (the “Prior Quarter”), as follows:

(i)     a statement of finalized Net Sales for the Recently Ended Quarter and
the Prior Quarter;

(ii)     a statement of the finalized MAP Shared Expenses, the ALLERGAN Shared
Expenses and the total Shared Expenses for the Recently Ended Quarter;

(iii)     a calculation of estimated Distributable Loss or Distributable Profit
for the Recently Ended Quarter including any adjustment to the Prior Quarter’s
estimated Distributable Profit or Distributable Loss, which adjustment shall be
applied in the payment due in the Recently Ended Quarter, as applicable, such
that each Party shall share equally in the Distributable Profit or Distributable
Loss as set forth in Section 8.3; and

(iv)     a statement of any amount owed by one Party to the other Party (“Net
Payment”), to be determined as follows and as further illustrated in Exhibit
8.3:

A.     If the Distributable Profit is greater than zero (0), MAP shall pay to
ALLERGAN an amount equal to Shared Expenses incurred by ALLERGAN plus fifty
percent (50%) of the Distributable Profit.

B.     If the Distributable Profit is equal to zero, MAP shall pay to ALLERGAN
an amount equal to the Shared Expenses incurred by ALLERGAN.

C.     If there is Distributable Loss, and:

 

31

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(1)     If there is a MAP Operating Loss and such MAP Operating Loss is greater
than the Shared Expenses incurred by ALLERGAN, then ALLERGAN shall pay to MAP an
amount equal to the difference between 50% of the Distributable Loss and the
Shared Expenses incurred by ALLERGAN;

(2)     If there is a MAP Operating Loss and such MAP Operating Loss is less
than the Shared Expenses incurred by ALLERGAN, then MAP shall pay to ALLERGAN an
amount equal to the difference between 50% of the Distributable Loss and the
Shared Expenses incurred by ALLERGAN; or

(3)     If there is a MAP Operating Profit, then MAP shall pay to ALLERGAN an
amount equal to the difference between 50% of the Distributable Loss and the
Shared Expenses incurred by ALLERGAN.

Within [***] after MAP provides ALLERGAN the reports set forth in this
Section 8.5 (other than reports delivered pursuant to Section 8.5(a)), ALLERGAN
or MAP, as the case may be, shall pay the Net Payment to the other Party. If
within [***] of receipt by ALLERGAN of the Distributable Loss Report or the
Distributable Profit Report, ALLERGAN informs MAP that it disputes the amount of
all or a portion of any payment due, the Parties shall meet promptly and attempt
in good faith to resolve such dispute. To the extent the dispute is not
resolved, such matter shall be presented to the JSC for resolution.

(c)    If during the term of this Agreement, either Party is required, as a
company that reports it financial results to the U.S. Securities and Exchange
Commission (“SEC”) in accordance with GAAP, to include certain financial results
of the other Party in such Party’s consolidated financial statements, such Party
shall timely provide to the other Party its financial statements reasonably
requested by such Party, which may include quarterly (unaudited) and yearly
(audited) income statements, balance sheets, and statements of cash flows (the
“Financial Statements”) and related supplemental information required for
appropriate GAAP footnote disclosures by the requesting Party. All Financial
Statements and related supplemental information shall be prepared in accordance
with GAAP. Any information provided by a Party to the other Party under this
section will be treated as such disclosing Party’s Confidential Information,
unless required by GAAP to be disclosed as part of a Party’s Financial
Statements filed with the SEC.

8.6     Currency of Payment.   All payments to be made under this Agreement
shall be made in Dollars. Net Sales made in foreign currencies shall be
converted into Dollars in accordance with GAAP using the exchange rates set
forth in The Wall Street Journal (Eastern United States Edition) for each of the
three (3) calendar months included in the Calendar Quarter in which such Net
Sales were made. Any cost items incurred by ALLERGAN in non-Dollar currencies
will be converted into Dollars using the exchange rate ALLERGAN uses in
preparing its financial statements pursuant to GAAP for the applicable reporting
period. All such converted Net Sales and cost items shall be consolidated with
U.S. Net Sales for each Calendar Quarter and the applicable payments determined
therefrom.

 

32

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8.7     Withholding.   In the event that any payment under this Agreement
becomes subject to withholding taxes, other than income tax, under Applicable
Laws, the payor may withhold from the payment the amount of such taxes
due. Payor will timely pay to the proper governmental authority the amount of
any taxes withheld and will provide the payee with an official tax certificate
or other evidence of tax obligation together with proof of payment from the
relevant governmental authority sufficient to enable payee to claim such payment
of taxes. The Parties agree to cooperate with one another and use reasonable
efforts to minimize or eliminate such withholding taxes when possible.

8.8     Initial Indication Costs and Expenses Prior to First Commercial Sale.  
Notwithstanding anything to the contrary in this Agreement and except for
Allowable Pre-Approval Manufacturing Expenses as specifically set forth in
Section 7.2 and except as specifically set forth in the proviso in this
Section 8.8, unless otherwise agreed to by ALLERGAN in writing, in no event
shall ALLERGAN be responsible (or obligated to pay or reimburse) for any
Development, CMC, or other non Commercialization costs or expenses incurred or
accrued by MAP prior to the date of First Commercial Sale, and such costs and
expenses shall not be considered Shared Expenses, Allowable Development
Expenses, Allowable Patent Expenses or Allowable Regulatory Expenses; provided,
however, that if after the Effective Date and prior to the date of the Initial
Indication Approval, MAP receives notification from the FDA that Initial
Indication Approval will not be obtained without incurring additional
Development, Manufacturing and CMC expenses, and MAP incurs such costs and
expenses in [***].

8.9     Additional Required Indication and Additional Collaboration Indication
Development Cost and Expense Cap.   Notwithstanding anything to the contrary in
this Agreement, unless otherwise agreed to by the Parties in writing and other
than costs and expenses related to REMS and patient registries, in no event
shall either Party be responsible (or obligated to pay or reimburse) [***], for
any Development, CMC, Manufacturing, or non-Commercialization costs or expenses
incurred or accrued by MAP for the Development of the Additional Required
Indication and any other Additional Collaboration Indications.

9.     RECORD RETENTION AND AUDITS.

9.1     Record Retention.   MAP shall keep complete and accurate records
pertaining to Net Sales of and Shared Expenses for Product in sufficient detail
to permit ALLERGAN to verify the costs and expenses related to the efforts of
MAP under this Agreement for which ALLERGAN is responsible for payment or
reimbursement. ALLERGAN shall keep complete and accurate records of Shared
Expenses incurred by ALLERGAN for Product, in sufficient detail to permit MAP to
verify the costs related to the efforts of ALLERGAN under this Agreement. The
records to be maintained by each Party under this Section shall be maintained
for a minimum of [***] following the Calendar Year in which the corresponding
efforts or payments, as the case may be, were made under this Agreement or
longer if in accordance with Applicable Laws.

9.2     Audit Request.   Each of the Parties shall, at its cost and expense
(except as provided below), have the right to audit, not more than [***] during
each Calendar Year and

 

33

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

during regular business hours upon reasonable prior written notice which shall
in no event be less than [***], the records maintained by the other Party under
Section 9.1, to determine with respect to any Calendar Year the accuracy of any
report or payment made under this Agreement in the [***]. Neither Party may
re-audit the other Party’s records once audited. If a Party desires to audit
such records, it shall engage an independent, certified public accountant
reasonably acceptable to the other Party, to examine such records under
obligations of confidentiality no less protective as those set forth in Article
15. Such accountant shall be instructed to provide to the auditing Party a
report verifying any report made or payment submitted by the audited Party
during such period, but shall not disclose to the auditing Party any
Confidential Information of the audited Party not necessary therefor. The cost
and expense of such audit shall be borne by the auditing Party provided that in
the event an error resulting in underpayment by the audited Party or overpayment
by the auditing Party of more than [***] is discovered, then such auditing
expenses shall be paid by the audited Party. If an audit report prepared under
this Section 9.2 concludes that additional payment amounts were owed to a Party
during any period, the debtor Party shall pay such payment amount, plus interest
thereon at a rate of [***] compounding annually from the date such amounts were
payable, within [***] of the date the creditor Party delivers to the debtor
Party such written audit report so concluding, unless the debtor Party notifies
the creditor Party of any dispute regarding the audit report and commences
proceedings under Section 18.12 within [***] of delivery of the audit report (in
which case the payment shall be delayed until conclusion of the proceeding). No
auditors engaged in any audits under this Section 9.2 shall be paid on a
contingency basis. Any Information received by an auditing Party pursuant to
this Section 9.2 shall be deemed to be Confidential Information of the audited
Party.

10.     INVENTIONS, KNOW-HOW AND PATENTS.

 10.1     Existing Intellectual Property.   OTHER THAN AS EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY GRANTS ANY RIGHT, TITLE, OR INTEREST IN ANY
PATENT, PATENT APPLICATION, INFORMATION, OR OTHER INTELLECTUAL PROPERTY RIGHT
CONTROLLED BY SUCH PARTY TO THE OTHER PARTY.

 10.2     Ownership of Inventions.   MAP shall solely own all Inventions [***]
and/or [***] that are related to [***] by (i) [***] or (ii) [***], which
Invention is [***] (an “ALLERGAN Inventor”) (“MAP Inventions”). In the case of
an ALLERGAN Inventor, ALLERGAN shall promptly notify MAP in writing, providing
reasonable detail, of such MAP Invention. Without additional consideration,
ALLERGAN hereby assigns to MAP any and all of its right, title and interest in
and to any such MAP Inventions (including without limitation all Patents or
Patent Applications claiming such MAP Inventions), and shall reasonably
cooperate with and take reasonable additional actions and execute such
agreements, instruments, and documents as may be reasonably required to perfect
MAP’s right, title and interest in, to, and under such MAP Inventions; provided,
however, that MAP hereby covenants and agrees that it shall not assert such MAP
Invention against ALLERGAN (including its Affiliates, successors, assigns,
licensees, distributors, contractors, agents, and customers). ALLERGAN shall
include provisions in its relevant agreements relating to this Agreement
requiring its Sublicensees, Affiliates, independent contractors, employees and
agents to (i) so assign to ALLERGAN any and all of their respective right, title
and interest in, to, and under the foregoing as necessary for

 

34

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ALLERGAN to comply with its assignment obligation as set forth in this
Section 10.2; and (ii) cooperate with and take reasonable additional actions and
execute such agreements, instruments, and documents as may be reasonably
required to perfect right, title and interest in, to, and under such MAP
Inventions. Ownership of any and all Inventions other than MAP Inventions shall
be based on inventorship as determined in accordance with U.S. Patent law;
provided, however, in the case of [***] made during the term of this Agreement
that is [***], ALLERGAN [***]. For the avoidance of doubt, if the [***] during
the Term of this Agreement, such [***] for purposes of the preceding sentence.
The Parties expressly agree and intend that the [***] set forth in this
Section 10.2 shall [***].

10.3    Patent Prosecution and Maintenance.   MAP shall prosecute and maintain
all Patents and Patent Applications in the Territory included in MAP Patent
Rights in full compliance with all applicable laws, regulations, and duties. MAP
shall keep ALLERGAN timely apprised of all significant events concerning such
prosecution and maintenance in the Territory, or that may impact such Patents
and Patent Applications in the Territory (including, without limitation, office
actions, responses to office actions, requests for re-examination, interference
proceedings, term adjustments, requests for term extensions, and abandonment or
discontinuation decisions), and shall reasonably consider, in good faith, all
ALLERGAN input regarding such prosecution and maintenance in the Territory. In
the event that MAP elects not to prosecute and/or maintain Product Specific
Patent Rights in the Territory, it shall promptly notify ALLERGAN of such
election not to prosecute and Maintain such Product Specific Patent Rights, and
ALLERGAN shall have the right, but not the obligation, to elect, within [***] of
written notification of MAP’s intent not to prosecute and/or maintain such
Product Specific Patent Rights, to perform such activities and [***] the costs
and expenses associated with such prosecution [***]. For purposes of this
Section 10, [***] shall only include the [***], including up to [***], recorded
as an expense in accordance with GAAP, and statutory fees.

10.4    Patent Costs.

(a)       MAP Allowable Patent Expenses.   ALLERGAN shall reimburse MAP for
fifty percent (50%) of the Allowable Patent Expenses incurred by MAP. Within
fifteen (15) calendar days after the end of each Calendar Month, MAP shall
invoice ALLERGAN for ALLERGAN’s portion of the Allowable Patent Expenses in
arrears on a Calendar Month basis. MAP’s invoice shall be in a form reasonably
specified by ALLERGAN and include a detailed accounting of the Allowable Patent
Expenses incurred by MAP during the relevant Calendar Month. Unless ALLERGAN
disputes the invoiced amounts, ALLERGAN shall remit payment to MAP of the full
invoice amount within [***] of receipt thereof. Notwithstanding anything
contained herein, in the event that [***] pursuant to which [***], beginning on
the effective date of such [***]. If no such [***] and if the [***], the Parties
agree to [***] is appropriate.

(b)       ALLERGAN Patent Expenses.   MAP shall reimburse ALLERGAN for [***] of
ALLERGAN Patent Expenses. Within 15 calendar days after the end of each Calendar
Quarter, ALLERGAN shall invoice MAP for MAP’s portion of ALLERGAN Patent
Expenses in arrears on a Calendar Quarter basis. ALLERGAN’s invoice shall be in
a form reasonably specified by MAP and include a detailed accounting of the
ALLERGAN Patent Expenses incurred by ALLERGAN during the relevant Calendar
Quarter. Unless MAP disputes the

 

35

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

invoiced amounts, MAP shall remit payment to ALLERGAN of the full invoice amount
within [***] of receipt thereof.

10.5    Third Party Infringement Claims.

(a)       Notice.   If the Development, Manufacture, import, use,
Commercialization or sale of Product in the Field in the Territory results in a
claim by a Third Party alleging infringement of a Patent owned or controlled by
such Third Party (“Third Party Claim”), the Party first having notice of such
claim shall promptly notify the other Party in writing. The notice shall set
forth the facts of the Third Party Claim in reasonable detail.

(b)       Defense.   MAP shall be responsible for defending any Third Party
Claim, but shall consult with ALLERGAN regarding the strategy for such defense
and keep ALLERGAN apprised of the status of, and substantive developments in,
the case. To the extent related to Product Commercialized to Physician Targets
for use in the Field and solely and specifically in the Territory, and with the
exception of Excluded Claims, all reasonable outside counsel costs and expenses
of defending such Third Party Claims shall be “Defense Expenses” and included in
Shared Expenses as set forth in Exhibit 1.113, subject to the provisions of
Exhibit 1.113. For the avoidance of doubt, any settlement costs and expenses and
any damages resulting from Third Party Claims shall not be Defense Expenses. In
the event that ALLERGAN is named as a defendant in such litigation, counsel
representing MAP shall also represent ALLERGAN to the extent permitted under
Applicable Laws. In the event that separate counsel is required to avoid a
conflict of interest, ALLERGAN shall be permitted to select counsel for such
defense subject to MAP’s reasonable approval and all reasonable costs and
expenses of such separate counsel for defending such Third Party Claims shall be
Defense Expenses included in Shared Expenses as set forth in Exhibit 1.113;
provided, however, that if ALLERGAN retains separate counsel not required by a
conflict, the costs and expenses of such separate counsel are paid solely by
ALLERGAN. [***].

10.6    Enforcement of MAP Patent Rights Against Third Parties.

(a)       Each Party shall notify the other Party promptly of any conduct on the
part of a Third Party that it reasonably believes may be a potential
infringement of MAP Patent Rights in the Field in the Territory, including the
facts of such alleged infringement in reasonable detail. The Parties shall
thereafter reasonably cooperate to promptly determine whether and the extent of
any such infringement.

(b)       MAP shall have the first right, but not the obligation, to enforce MAP
Patent Rights against any such infringing activities. If MAP fails to initiate
litigation or take steps to abate such infringement with respect to Product
Specific Patent Rights within [***] of a written request by ALLERGAN to do so,
ALLERGAN, in its discretion, may undertake such action as it deems necessary to
enforce the Product Specific Patent Rights in the Field in the Territory.

(c)       Each Party agrees to cooperate fully and provide each other with
information or assistance that the other Party may reasonable request in
connection with any

 

36

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

litigation initiated pursuant to this Section, including voluntarily consenting
to be named as a plaintiff in an action commenced by the other Party.

(d)     The Party initiating the action under Section 10.6(b) shall have control
over the handling of the litigation, including the selection of counsel and
settlement; provided, however, that no Party shall settle any action in a manner
that will substantively adversely affect the rights of the other Party
(including without limitation the licenses granted herein) without the consent
of such other Party, which consent shall not unreasonably be withheld and,
further provided that such other Party shall have the right, at its expense
(except in the case of a conflict), to be represented in such action by separate
counsel of its own choice. The Party controlling such litigation shall keep the
other Party reasonably informed about the status and developments in such
action, including considering, in good faith, the input of the other Party
regarding the strategy and handling of the litigation.

(e)     All reasonable outside counsel fees and expenses (including expert fees
and expenses, but excluding the costs of non-conflicted, separate counsel of a
Party) of any action initiated in accordance with Section 10.6(b) incurred by
MAP or ALLERGAN shall be “Patent Litigation Expenses” and included in Shared
Expenses as set forth in Exhibit 1.113, subject to the terms thereof. All
recoveries, lump-sum settlements, royalty payments or other consideration
received by the Parties as a result of any such litigation or settlement of any
infringement (directed by either Party) shall be deemed to be Net Sales included
in the calculation of Distributable Profit and shared as set forth in
Section 8.3.

10.7    Notice of Third Party Infringement Litigation.   In any action by or
against MAP involving any of the MAP Patent Rights that may potentially impact
the MAP Patent Rights in the Field in the Territory, MAP shall promptly keep
ALLERGAN advised of the status of, and substantive developments (including
without limitation, settlement offers and discussions) in, such action with
sufficient advance notice, to the extent reasonably practical, for ALLERGAN to
provide substantive input regarding the strategy and handling of such actions.

10.8    Further Actions.   Each Party shall cooperate with the other Party to
execute documents and take actions as reasonably requested to effect the intent
of this Article 10. [***], during the term of this Agreement, comply with all of
its material obligations under, [***]. For the avoidance of doubt, any breach or
failure [***].

11.    TRADEMARKs.

11.1    To the extent allowed by Applicable Laws and consistent with each
Party’s internal Trademark policy as to size, location and prominence, any
Promotional Materials shall carry in a designated location the MAP Trademarks
and ALLERGAN Trademarks in equal size, except for Product Trademark (LEVADEX or
any other Product Trademark the Parties might agree upon), which shall be
larger, subject to the JCC’s approval of the size, position, and location
thereof on Product or its components. Further, at MAP’s request, such
Promotional Materials associated with Product shall carry, in a reasonable
location, form, and font as designated by the JCC, a Patent notice in accordance
with and when required by the Applicable Laws of the country in which
(i) Product is sold, and (ii) a claim in a Patent included in the MAP Patent
Rights. MAP agrees that it shall not use any Trademark on Product or any
Promotional

 

37

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Materials other than the MAP Trademarks, ALLERGAN Trademarks or, as required by
the Nektar License, the Nektar Trademarks. MAP covenants and agrees that any
patent notices that MAP includes on any packaging or Promotional Materials in
accordance with Section 11.1 shall be, at the time distributed by ALLERGAN,
accurate and shall cover the product(s) marked.

11.2     MAP grants to ALLERGAN the right to use MAP Trademarks and, to the
extent necessary and requested by MAP, the right to use the Nektar Trademarks
(and subject to the requirement to use the Nektar Trademarks with respect to
Product as provided in the Nektar License), solely to exercise ALLERGAN’s rights
and fulfill its obligations set forth in this Agreement. ALLERGAN shall not use
any MAP Trademark outside the scope of this Agreement, or take any action that
would materially adversely affect the value of any MAP Trademark. MAP shall
retain the right to monitor the quality of the goods on or with which the MAP
Trademark is used as necessary to maintain its trademark rights. ALLERGAN shall
not use any MAP Trademark in packaging materials, package inserts, labels,
labeling, and marketing, sales, advertising and promotional materials except as
approved in accordance with this Agreement and the Co-Promotion Agreement.

11.3     ALLERGAN grants to MAP the right to use the ALLERGAN Trademarks solely
to the extent necessary for MAP to exercise its rights and fulfill its
obligations set forth in this Agreement. MAP shall not use any ALLERGAN
Trademark outside the scope of this Agreement, or take any action that would
materially adversely affect the value of any ALLERGAN Trademark. ALLERGAN shall
retain the right to monitor the quality of the goods on or with which the
ALLERGAN Trademark is used as necessary to maintain its trademark rights. MAP
shall not use any ALLERGAN Trademark in packaging materials, package inserts,
labels, labeling, and marketing, sales, advertising and promotional materials
except as approved in accordance with this Agreement and the Co-Promotion
Agreement.

12.    REPRESENTATIONS AND WARRANTIES.

12.1     The Parties’ Representations and Warranties.   Each Party hereby
represents, warrants and covenants to the other Party, as of the Effective Date,
as set forth below:

(a)     Such Party (i) is a corporation duly organized and validly existing
under the laws of its jurisdiction of organization, and (ii) has full power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement;

(b)     Such Party has sufficient legal and/or beneficial title under its
intellectual property rights necessary for the purposes contemplated under this
Agreement and to grant the license contained in this Agreement;

(c)     Such Party is not aware of any pending or threatened litigation, nor has
it received any notice of claim, alleging that it has violated or would violate,
through the manufacture, import and/or sale of Product hereunder, or by
conducting its obligations as currently proposed under this Agreement, any
intellectual property or other rights of any Third Party;

 

38

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d)     To such Party’s knowledge, all of its employees, officers, independent
contractors, consultants and agents have executed agreements requiring
assignment to such Party of all inventions made during the course of and as a
result of their association with such Party and obligating the individual to
maintain as confidential the Confidential Information of such Party;

(e)     Such Party has the power, authority and legal right, and is free to
enter into this Agreement and, in so doing, will not violate any other agreement
to which such Party is a party as of the Effective Date and such Party has
maintained and will maintain and keep in full force and effect all agreements
and regulatory filings necessary to perform its obligations under the Agreement.
Moreover, during the Term, such Party shall not enter into any agreement with a
Third Party that will conflict with the rights granted to the other Party under
this Agreement;

(f)     This Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity;

(g)     Such Party has taken all corporate action necessary to authorize the
execution, delivery and performance of this Agreement;

(h)     Except in connection with or related to the settlement between ALLERGAN
and the United States Department of Justice, announced on September 1, 2010,
neither such Party, nor any of such Party’s employees, officers, independent
contractors, consultants or agents who will render services relating to Product:
(i) has ever been debarred or is subject to debarment or convicted of a crime
for which an entity or person could be debarred under 21 U.S.C. Section 335a; or
(ii) has ever been under indictment for a crime for which a person or entity
could be debarred under said Section 335a. If during the Term a Party has reason
to believe that it or any of its employees, officers, independent contractors,
consultants or agents rendering services relating to Product: (x) is or will be
debarred or convicted of a crime under 21 U.S.C. Section 335a; or (y) is or will
be under indictment under said Section 335a, then such Party shall immediately
notify the other Party of same in writing;

(i)     Such Party has obtained all necessary consents, approvals and
authorizations of all Regulatory Authorities and other Third Parties required to
be obtained by such Party in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder; and

(j)     The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder: (i) do not conflict with or violate any provision
of the certificate of incorporation, bylaws, limited partnership agreement or
any similar instrument of such Party, as applicable, in any material way;
(ii) to such Party’s knowledge, do not conflict with, violate or breach or
constitute a default or require any consent under any indenture, mortgage,
contract or instrument to which it is party or by which it is bound; and
(iii) to such Party’s knowledge, do not conflict with, violate, or breach or
constitute a default or require any

 

39

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

consent under, any requirement of Applicable Laws or court or administrative
order by which such Party is bound.

12.2    Representations and Warranties of ALLERGAN.   ALLERGAN hereby
represents, warrants and covenants to MAP that, as of the Effective Date, as set
forth below:

(a)     Exhibit 1.7 sets forth a true and complete list of the ALLERGAN
Trademarks.

(b)     Nothing in the settlement between ALLERGAN and the United States
Department of Justice, announced on September 1, 2010, conflicts with ALLERGAN’s
ability to enter into this Agreement and perform its obligations hereunder.

12.3    Representations and Warranties of MAP.   MAP hereby represents and
warrants and covenants to ALLERGAN, as of the Effective Date, as set forth
below:

(a)     other than the license granted hereunder, it [***] to all right, title
and interest, in, to and under the MAP Licensed Intellectual Property in the
Territory;

(b)     MAP has sufficient rights to grant the licenses and rights granted
herein, free and clear of any security interests, claims, encumbrances or
charges of any kind that would conflict in any material respect with the rights
granted hereunder;

(c)     MAP has not assigned or granted licenses, nor shall MAP assign or grant
licenses or rights, to the MAP Licensed Intellectual Property to any Third Party
that would conflict in any material respect with the rights granted hereunder;

(d)     other than as set forth in this Agreement, MAP [***] in connection with
MAP’s research, development and manufacturing of the Product, and consistent
with the terms and intent of this Agreement;

(e)     MAP [***] to all right, title and interest, in, to under the MAP
Licensed Intellectual Property incorporated in or used in Manufacturing Product;

(f)     to MAP’s knowledge, the Commercialization or Manufacture, use, sale,
offering for sale, import, export and other exploitation of Product in the Field
in the Territory (and Development in Canada, if applicable) [***] any Patent or
other intellectual property rights of any Third Party;

(g)     to MAP’s knowledge, the issued Patents within the MAP Patent Rights in
the Territory [***];

(h)     MAP has obtained [***] assignment of all right, title and interest in
the MAP Device Patent Rights and the Product Specific Patent Rights in the
Territory, [***] except as would not have a material adverse effect on
Commercialization of Product;

 

40

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(i)     all applicable maintenance and renewal fees (including with respect to
designation of small entity status) with respect to the MAP Patent Rights in the
Territory have been paid and all documents, and certificates required to be
filed for the purpose of maintaining such Patent Rights have been filed;

(j)     to MAP’s knowledge, all applicable [***] during prosecution by MAP of
the MAP Patent Rights;

(k)     to MAP’s knowledge, no Third Party has asserted that any MAP Licensed
Intellectual Property is invalid or not enforceable;

(l)     none of the MAP Device Patent Rights or the Product Specific Patent
Rights and, to MAP’s knowledge, the Nektar Patent Rights, were developed with
federal or state funding from any Governmental Authority such that any
Governmental Authority has any march-in rights or other rights to use the MAP
Licensed Intellectual Property in the Field in the Territory;

(m)     to MAP’s knowledge, no Third Party has infringed or misappropriated the
MAP Licensed Intellectual Property;

(n)     the MAP Licensed Intellectual Property licensed hereunder constitutes
all of the intellectual property rights Controlled by MAP that are [***] for
ALLERGAN to Commercialize Product in the Field in the Territory;

(o)     Exhibit 1.34 sets forth a true and complete description of the Device;

(p)     a true and correct copy of the Nektar License, including all applicable
amendments, have been provided to ALLERGAN, such License is in full force and
effect pursuant to its written terms, and [***]; and

(q)     to MAP’s knowledge, MAP has complied in all material respects with all
Applicable Laws in the prosecution and maintenance of the MAP Patent Rights in
the Territory.

13.    NON-SOLICITATION OF EMPLOYEES.

13.1    Non-Solicitation.   During the Term and for a period of [***]
thereafter, neither Party shall, without the express written consent of the
other Party, recruit, solicit or induce any employee of the other Party to
terminate his or her employment with such other Party. The foregoing provision
shall not, however, restrict either Party or its Affiliates from advertising
employment opportunities in any manner that does not directly target the other
Party or its Affiliates or from hiring any persons who respond to such
generalized advertisements.

14.    MUTUAL INDEMNIFICATION AND INSURANCE.

14.1    MAP’s Right to Indemnification.   Subject to the provisions of this
Agreement, ALLERGAN shall indemnify, defend and hold harmless MAP and its
Affiliates, and their respective employees, officers, independent contractors,
consultants or agents, and their

 

41

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

respective successors, heirs and assigns and representatives (the “MAP
Indemnitees”), from and against any and all claims, threatened claims, damages,
losses, suits, proceedings, liabilities, costs (including without limitation
reasonable legal expenses, costs of litigation and reasonable attorneys’ fees)
or judgments, whether for money or equitable relief, of any kind (“Losses and
Claims”), to the extent arising out of or relating to, directly or indirectly:
(a) the negligence, recklessness or wrongful intentional acts or omissions of
ALLERGAN, its Affiliates and/or its Sublicensees and its or their respective
employees, officers, independent contractors, consultants or agents, in
connection with ALLERGAN’s performance of its obligations or exercise of its
rights under this Agreement; (b) any breach by ALLERGAN of any representation,
warranty, covenant or obligation set forth in this Agreement; and/or (c) the
Development and/or Commercialization (including without limitation promotion,
advertising, offering for sale, sale or other disposition), transfer,
importation or exportation, labeling, handling storage, use of, exposure to any
Product actually conducted by or for ALLERGAN or any of its Affiliates,
Sublicensees, agents and independent contractors (in each case, excluding any
Development or Commercialization activities carried out by and/or on behalf of
MAP hereunder); except in each such case for Losses and Claims to the extent
reasonably attributable to any negligence, recklessness, willful misconduct or
breach of this Agreement by MAP or a MAP Indemnitee.

14.2     ALLERGAN’s Right to Indemnification.   Subject to the provisions of
this Agreement, MAP shall indemnify, defend and hold harmless ALLERGAN and its
Affiliates, and their respective employees, officers, independent contractors,
consultants or agents, and their respective successors, heirs and assigns and
representatives (the “ALLERGAN Indemnitees”), from and against any and all
Losses and Claims, to the extent arising out of or relating to, directly or
indirectly: (a) the negligence, recklessness or wrongful intentional acts or
omissions of MAP, its Affiliates and/or its Sublicensees and its or their
respective employees, officers, independent contractors, consultants or agents,
in connection with MAP’s performance of its obligations or exercise of its
rights under this Agreement; (b) any breach by MAP of any representation,
warranty, covenant or obligation set forth in this Agreement; and/or (c) the
Development and/or Commercialization (including without limitation promotion,
advertising, offering for sale, sale or other disposition), transfer,
importation or exportation, labeling, handling storage, use of, exposure to any
Product actually conducted by or for MAP or any of its Affiliates, Sublicensees,
agents and independent contractors (in each cases, excluding any Development or
Commercialization activities carried out by and/or on behalf of ALLERGAN
hereunder); (d) any allegation that the making, having made, use, sale, offering
for sale, import or export of the Product violates, infringes upon, or
misappropriates the intellectual property rights of any Third Party (provided,
however, that MAP shall not be required to hold ALLERGAN harmless from [***]
that are included in [***]; and (e) any [***] that personal injury or death, or
any damage to any property, was caused or allegedly caused by a defect in any
Product manufactured by or for MAP; except in each such case for Losses and
Claims to the extent reasonably attributable to any negligence, recklessness,
willful misconduct or breach of this Agreement by ALLERGAN or an ALLERGAN
Indemnitee.

14.3     Process for Indemnification.   A Party’s obligation to defend,
indemnify and hold harmless the other Party under this Article 14 shall be
conditioned upon the following:

 

42

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(a)     A Party seeking indemnification under this Article 14 (the “Indemnitee”)
shall give prompt written notice of the claim to the other Party (the
“Indemnitor”). Failure to promptly notify the Indemnitor of any such claim shall
not relieve the Indemnitor of any such duty to so indemnify except to the extent
that the Indemnitor can demonstrate actual loss and prejudice as a result of
such failure.

(b)     Each Party shall furnish promptly to the other Party copies of all
papers and official documents received in respect of any Losses and Claims.
Failure to promptly furnish the other Party with such papers and official
documents shall not relieve the other Party of any duty to indemnify except to
the extent that the other Party can demonstrate actual loss and prejudice as a
result of such failure. The Indemnitee shall cooperate as requested by the
Indemnitor in the defense against any Losses and Claims.

(c)     The Indemnitor shall have the right to assume and control the defense of
the indemnification claim, including any settlement of such claim, at its own
expense with counsel selected by the Indemnitor and reasonably acceptable to the
Indemnitee. The Indemnitor shall not settle or compromise the indemnification
claim in any manner which would have an adverse effect on the Indemnitee’s
interests (including without limitation any rights under this Agreement or the
Co-Promotion Agreement or the scope or enforceability of the MAP Patent Rights
or MAP Know-How, or Confidential Information or Patent or other rights licensed
to ALLERGAN by MAP hereunder), without the prior written consent of the
Indemnitee, which consent, in each case, shall not be unreasonably withheld,
delayed or conditioned. The Indemnitee shall reasonably cooperate with the
Indemnitor at the Indemnitor’s expense and shall make available to the
Indemnitor all pertinent information under the control of the Indemnitee.

(d)     The Indemnitor shall not be liable for any settlement or other
disposition of Losses and Claims by the Indemnitee which is reached without the
written consent of the Indemnitor.

14.4    Insurance.

(a)     During the Term and for [***] thereafter, ALLERGAN shall maintain, at
its sole expense subject to Section 4.5 with respect to Allowable Development
Expenses, such types and amounts of insurance coverage relating to Product
liability (including without limitation, premises operations, completed
operations and broad form contractual liability) that is comparable in type and
amount to the insurance customarily maintained by pharmaceutical companies with
respect to similar prescription pharmaceutical products that are marketed,
distributed and sold in the Territory, and which names MAP as an additional
insured Party, as its interests may appear.

(b)     During the Term and for [***] thereafter, MAP shall maintain, at its
sole expense subject to Section 4.5 with respect to Allowable Development
Expenses, such types and amounts of insurance coverage relating to Product
liability (including without limitation, premises operations, completed
operations and broad form contractual liability) and applicable clinical trial
coverage, that is comparable in type and amount to the insurance customarily
maintained by pharmaceutical companies with respect to similar prescription
pharmaceutical

 

43

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

products that are marketed, distributed and sold in the Territory, and which
names ALLERGAN as an additional insured Party, as its interests may appear.

15.    CONFIDENTIALITY.

15.1     Confidentiality.   During the Term and for a period of [***]
thereafter, each Party shall maintain in confidence all Information and
materials of the other Party disclosed or provided to it by the other Party
(either pursuant to this Agreement, or the Confidential Disclosure Agreement
entered into by the Parties dated October 27, 2009 (the “Confidential Disclosure
Agreement”)) (together with all embodiments thereof, the “Confidential
Information”). Confidential Information also includes Information generated
hereunder, and Information regarding intellectual property and confidential or
proprietary Information of Third Parties, in each case as described by one Party
to the other Party. In addition and notwithstanding the foregoing, any
Information under Article 10 constituting Inventions and discoveries owned by
one Party shall be deemed to be Confidential Information disclosed by such Party
and received by the other Party, even if such Information is initially generated
and disclosed by the other Party. The terms and conditions of this Agreement and
the Confidential Disclosure Agreement shall be deemed Confidential Information
of both Parties.

15.2     Degree of Care; Permitted Use.   Each Party shall take reasonable steps
to maintain the confidentiality of the Confidential Information of the other
Party, which steps shall be no less protective than those steps that such Party
takes to protect its own Confidential Information of a similar nature, and in no
event less than a reasonable degree of care. Neither Party shall use or permit
the use of any Confidential Information of the other Party except for the
purposes of carrying out its obligations or exercising its rights under this
Agreement or the Confidential Disclosure Agreement, and neither Party shall copy
any Confidential Information of the other Party except as may be reasonably
necessary or useful for such purposes. All Confidential Information of a Party,
including without limitation all copies and derivations thereof, is and shall
remain, as between the Parties, the sole and exclusive property of the
disclosing Party and subject to the restrictions provided for herein. Neither
Party shall disclose any Confidential Information of the other Party to Third
Parties, other than to those of its directors, officers, Affiliates, employees,
actual or potential licensors, independent contractors, actual or potential
Sublicensees, actual or potential assignees, agents and external advisors
directly involved in or concerned with the carrying out of this Agreement, on a
strictly applied “need to know” basis; provided, however, that such persons and
entities are subject to confidentiality and non-use obligations at least as
stringent as the confidentiality and non-use obligations provided for in this
Article 15. Except to the extent expressly permitted under this Agreement, the
receiving Party may not use Confidential Information of the other Party in
applying for Patents or securing other intellectual property rights without
first consulting with, and obtaining the written approval of, the other Party
(which approval shall not be unreasonably withheld, delayed or conditioned).

15.3     Exceptions.   The obligations of confidentiality and non-use set forth
in Section 15.2 shall not apply to any portion of Confidential Information that
the receiving Party can demonstrate by contemporaneous written records was:
(a) known to the general public at the time of its disclosure to the receiving
Party, or thereafter became generally known to the general

 

44

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

public, other than as a result of actions or omissions of the receiving Party or
anyone to whom the receiving Party disclosed such portion; (b) known by the
receiving Party prior to the date of disclosure by the disclosing Party;
(c) disclosed to the receiving Party on an unrestricted basis from a source
unrelated to the disclosing Party and not known by the receiving party to be
under a duty of confidentiality to the disclosing Party; or (d) independently
developed by the receiving Party by personnel that did not have access to or use
of Confidential Information of the disclosing Party. Any combination of features
or disclosures shall not be deemed to fall within the foregoing exclusions
merely because individual features are published or known to the general public
or in the rightful possession of the receiving Party unless the combination
itself are published or known to the general public or are in the rightful
possession of the receiving Party.

15.4     Permitted Disclosures.   The obligations of confidentiality and non-use
set forth in Section 15.2 shall not apply to the extent that the receiving
Party: (a) is required to disclose Information pursuant to: (i) an order of a
court of competent jurisdiction; (ii) Applicable Laws; (iii) regulations or
rules of a securities exchange; (iv) requirement of a governmental agency for
purposes of obtaining approval to test or market Product; (v) disclosure of
Information to a patent office for the purposes of filing a Patent as permitted
in this Agreement; or (vi) the exercise by each Party of its rights granted to
it under this Agreement or its retained rights; or (b) discloses such
Confidential Information solely on a “need to know basis” to Affiliates,
potential and future collaborators (including without limitation Sublicensees),
potential or actual acquirers, merger partners, licensees, or assignees
permitted under Section 18.2, potential or actual Development collaborators,
subcontractors, investment bankers, investors, lenders, or other potential
financial partners, and their respective directors, employees, contractors and
agents, provided that such Third Party or person or entity in subsection
(b) agrees to confidentiality and non-use obligations with respect thereto at
least as stringent as those specified for in this Article 15; provided that, in
the case of (a)(i) through (iv), the receiving Party shall provide prior written
notice thereof to the disclosing Party and use reasonable efforts to provide the
opportunity for the disclosing Party to review and comment on such required
disclosure and request confidential treatment thereof or a protective order
therefor.

15.5     Return of Confidential Information.   Each Party shall return or
destroy, at the other Party’s instruction, all Confidential Information of the
other Party in its possession upon termination or expiration of this Agreement,
or destroy such Confidential Information; provided, however, that each Party
shall be entitled to retain one (1) copy of such Confidential Information of the
other Party, (a) to the extent reasonably required to allow the relevant Party
to carry out any remaining obligations under this Agreement or the Co-Promotion
Agreement or to exercise any of its rights that expressly survive termination or
expiration of this Agreement or the Co-Promotion Agreement, and (b) for legal
archival purposes and/or as may be required by Applicable Law. The receiving
Party shall provide a written confirmation of such destruction within thirty
(30) days of such destruction.

15.6     Public Disclosure.   The Parties agree that the initial public
announcement of the execution of this Agreement shall be in the form of the
Press Release that describes the nature and scope of the collaboration including
its aggregate value, attached to this Agreement as Exhibit 1.96. Unless
otherwise required by Applicable Laws, during the Term, in all cases other

 

45

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

than the announcement set forth in the Press Release, each Party shall submit to
the other Party for review and approval all proposed press releases, academic,
scientific, and medical publications and public presentations relating to
activities performed under this Agreement that have not been previously reviewed
and approved or disclosed. Such review and approval shall be conducted for the
purposes of preserving intellectual property protection and determining whether
any portion of the proposed publication or presentation containing the
Confidential Information of MAP should be modified or deleted, and to determine
whether such disclosure is in the best interests of the Parties in connection
with the Development of Product in the Field in the Territory. Written copies of
such proposed publications and presentations (other than press releases) shall
be submitted to the other Party no later than [***] before submission for
publication or presentation, and the receiving Party shall provide written
comments, if any, within [***] of receipt. Unless otherwise required by
Applicable Laws, written copies of proposed press releases shall be submitted to
the other Party no later than [***] before release and the receiving Party shall
provide written comments, if any, within [***] of receipt.

16.    TERM AND TERMINATION.

16.1     Effective Date and Term.   The Term shall commence on the Effective
Date and shall continue until the later of (a) December 31, 2025, and (b) the
date that the last MAP Patent Right covering Product in the Territory expires,
unless earlier terminated in accordance with Article 16 (the “Term”).

16.2     Termination by ALLERGAN.

(a)       After the First Commercial Sale in the Field in the Territory,
ALLERGAN shall have the right to terminate this Agreement at will upon one
hundred eighty (180) days’ prior written notice.

(b)       After the receipt by MAP of a complete response letter (or its
equivalent) for Product from the FDA which, notwithstanding Section 8.8, in
ALLERGAN’s sole discretion made in good faith, would require actions by MAP that
would be likely to result in either: (i) ALLERGAN incurring Development expenses
estimated to be in excess of [***] to obtain Initial Indication Approval; or
(ii) a delay in the Initial Indication Approval by more than [***] from receipt
of such complete response letter (or its equivalent) for Product from the FDA,
ALLERGAN shall have the right to terminate this Agreement at will upon written
notice to MAP.

16.3     Termination by MAP.   If during the Term, ALLERGAN Commercializes a
Competing Product in the Territory, MAP shall have the right to terminate the
Agreement upon written notice.

16.4     Termination for Material Breach.   If either Party believes the other
is in material breach of its obligations under this Agreement, it may give
notice of such breach to the other Party, which Party shall have [***] in which
to remedy such breach, or [***] in the case of material breach of any payment
obligation hereunder. Such [***] period shall be extended in the case of a
breach not capable of being remedied in such [***] period so long as the
breaching Party uses diligent efforts to remedy such breach and is pursuing a
course of action that, if

 

46

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

successful, will effect such a remedy; provided, however, that such cure period
shall not be extended more than [***]. If such alleged breach is not remedied or
is not capable of being remedied within the period set forth above, the
nonbreaching Party shall be entitled, without prejudice to any of its other
rights conferred on it by this Agreement, and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement upon written
notice to the other Party. In the event of a dispute regarding any payments due
and owing hereunder, all undisputed amounts shall be paid when due and the
balance, if any, shall be paid promptly after settlement of the dispute
including any accrued interest thereon.

16.5     Challenge.   MAP shall have the right to terminate this Agreement
immediately upon written notice if ALLERGAN challenges the validity, scope or
enforceability of or otherwise opposes any Patent included in the MAP Patent
Rights. If a Sublicensee of ALLERGAN challenges the validity, scope or
enforceability of or otherwise opposes any Patent included in the MAP Patent
Rights under which such Sublicensee is sublicensed, then ALLERGAN shall, upon
written notice from MAP, terminate such sublicense. ALLERGAN shall include
provisions in all agreements under which a Third Party obtains a license under
any Patent included in the MAP Patent Rights providing that if the Sublicensee
challenges the validity or enforceability of or otherwise oppose any such Patent
under which the Sublicensee is sublicensed, ALLERGAN may terminate such
sublicense. In the event that all or any portion of this Section 16.6 is
invalid, illegal or unenforceable, then the Parties will use reasonable efforts
to replace the invalid, illegal or unenforceable provision(s) with valid, legal
and enforceable provision(s).

16.6     Consequences of Termination.   In the event that either Party
terminates this Agreement, then as of the effective date of such termination,
the following terms and conditions shall apply:

(a)       The license granted in Article 2 shall terminate immediately and all
rights with respect thereto shall revert in their entirety to MAP;

(b)       The Co-Promotion Agreement shall automatically terminate upon
termination of this Agreement; and

(c)       ALLERGAN shall transfer to MAP, subject to the provisions of
Section 15.5, all materials, results, analyses, reports, websites, marketing
materials, technology, know-how and other Information in whatever form
developed, controlled or generated as of the Effective Date of such termination
by or on behalf of ALLERGAN, its Affiliates or Sublicensees with respect to
Product.

16.7     Surviving Obligations.   Upon termination of this Agreement, the
Parties shall remain obligated to make all payments which have accrued under
this Agreement prior to the date of termination, when and as they become due and
payable. In addition, the provisions in Article 1 (Definitions), Section 8.7
(Withholding), Article 9 (Record Retention and Audits), Section 10.1 (Existing
Intellectual Property), Article 10.2 (Ownership of Inventions), Section 10.5(a)
(Notice of Third Party Infringement Claims), Section 10.6(a) (notice of
potential infringement), Article 12 (Representations and Warranties), Article 13
(Non-Solicitation of Employees), Article 14 (Mutual Indemnification and
Insurance), Article 15 (Confidentiality),

 

47

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Section 16.6 (Consequences of Termination), Section 16.7 (Surviving
Obligations), Section 16.8 (Accrued Rights, Surviving Obligations), Article 17
(Limitation of Liability and Exclusion of Damages; Disclaimer of Warranty),
Section 18.5 (Notices), Section 18.7 (Waiver), Section 18.11 (Governing Law),
Section 18.12 (Dispute Resolution; Exclusive Dispute Resolution Mechanism) of
this Agreement shall survive termination of this Agreement for any reason.

16.8     Accrued Rights, Surviving Obligations.   Termination or expiration of
this Agreement shall not relieve either Party from obligations that are
expressly indicated to survive termination or expiration of the Agreement.
Termination by a Party shall not be an exclusive remedy and all other remedies
will be available to the terminating Party, in equity and at law.

16.9     Rights in Bankruptcy.   All rights and licenses granted under or
pursuant to this Agreement by MAP or ALLERGAN are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the United States Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 91 of the
United States Bankruptcy Code. The Parties agree that the Parties, as licensees
of such rights under this Agreement, shall retain and may fully exercise all of
their rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against either Party under the United States Bankruptcy Code, the Party
that is not a party to such proceeding shall be entitled to a complete duplicate
of (or complete access to, as appropriate) any such intellectual property and
all embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement or (b) if not
delivered under clause (a) above, following the rejection of this Agreement by
or on behalf of the Party subject to such proceeding upon written request
therefor by the non-subject Party.

17.    LIMITATION OF LIABILITY AND EXCLUSION OF DAMAGES; DISCLAIMER OF WARRANTY.

17.1     EXCEPT IN THE CASE OF A BREACH OF ARTICLE 15, AND WITHOUT LIMITING THE
PARTIES’ OBLIGATIONS UNDER ARTICLE 14, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL
DAMAGES (INCLUDING WITHOUT LIMITATION DAMAGES RESULTING FROM LOSS OF USE, LOSS
OF PROFITS, INTERRUPTION OR LOSS OF BUSINESS, OR OTHER ECONOMIC LOSS) ARISING
OUT OF THIS AGREEMENT OR WITH RESPECT TO A PARTY’S PERFORMANCE OR
NON-PERFORMANCE HEREUNDER.

17.2     EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, MAP PROVIDES NO
WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, REGARDING PRODUCT,
COMPOUND, OR THE DEVICE USED IN PRECLINICAL STUDIES OR CLINICAL TRIALS, AND MAP
HEREBY DISCLAIMS ALL OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS AND
IMPLIED,

 

48

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND FREEDOM FROM INFRINGEMENT OF THIRD PARTY RIGHTS.

18.     MISCELLANEOUS.

18.1     Agency.   Neither Party is, nor shall be deemed to be, an employee,
agent, partner or co-venturer, or legal representative of the other Party for
any purpose. Neither Party shall be entitled to enter into any contracts in the
name of, or on behalf of the other Party, assume any obligations for the other
Party or make any representations or warranties on behalf of that other Party,
nor shall either Party be entitled to pledge the credit of the other Party in
any way or hold itself out as having the authority to do so.

18.2     Assignment.   Neither this Agreement, nor any of the rights and
obligations hereunder shall be assigned or, except as expressly permitted
hereby, delegated, by any Party without the prior written consent of the other
Party (which consent shall not be unreasonably withheld, delayed, or
conditioned); provided, however, (i) the assignment of this Agreement by
operation of law pursuant to a merger or consolidation of either Party with or
into any Third Party shall, regardless of the identity of the surviving entity
to such merger or consolidation, be permitted, (ii) either Party, without such
consent, may assign its rights and delegate its obligations hereunder to an
Affiliate thereof without obtaining such consent, provided that the assigning
Party agrees to remain primarily liable for the full and timely performance by
such Affiliate of all its obligations hereunder, and (iii) either Party, without
such consent, may assign its rights and delegate its obligations hereunder to a
successor entity or acquirer of such Party or of all or substantially all of
such Party’s business to which this Agreement relates, provided that the
assigning Party agrees to remain primarily liable for the full and timely
performance by such assignee of all its obligations hereunder. This Agreement
shall be binding upon and inure to the benefit of, the Parties and their
respective successors and permitted assignees and the name of a Party appearing
herein shall be deemed to include the names of such Party’s successor’s and
permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any assignment not in accordance with this Section 18.2 shall be null
and void.

18.3     Further Actions.   Each Party agrees to execute, acknowledge, and
deliver such further instruments, and to do all such other acts, as may be
reasonably necessary or appropriate in order to carry out the purposes and
intent of this Agreement.

18.4     Force Majeure.   Neither Party shall be liable or responsible to the
other Party for loss or damages, nor shall it have any right to terminate this
Agreement for any default or delay attributable to any event beyond its
reasonable control and without its fault or negligence, including but not
limited to acts of God, acts of government (including injunctions), fire, flood,
earthquake, strike, lockout, labor dispute, breakdown of plant, shortage of
critical equipment, loss or unavailability of manufacturing facilities or
material, casualty or accident, civil commotion, acts of public enemies, acts or
terrorism or threat of terrorist acts, blockage or embargo and the like (a
“Force Majeure Event”); provided, however, that in each such case the Party
affected shall use reasonable efforts to avoid such occurrence and to remedy it
promptly.

 

49

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

The Party affected shall give prompt notice of any such cause to the other
Party, which includes all relevant details of the occurrence, and an estimate of
how long such Force Majeure event shall continue. The Party giving such notice
shall thereupon be excused from such of its obligations hereunder as it is
thereby disabled from performing for so long as it is so disabled and for thirty
(30) days thereafter, and the Party receiving notice shall be similarly excused
from its respective obligations which it is thereby disabled from performing;
provided, however, that such affected Party commences and continues to take
reasonable and diligent actions to cure such cause. If such Force Majeure Event
continues for a period of one hundred and eighty (180) days, either Party may
terminate the Agreement upon written notice. Notwithstanding the foregoing,
nothing in this Section 18.4 shall excuse or suspend the obligation to make any
payment due hereunder in the manner and at the time provided.

18.5     Notices.   All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission (receipt verified), mailed by registered or certified mail (return
receipt requested), postage prepaid, or sent by express courier service, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice; provided that notices of a change of address
shall be effective only upon receipt thereof):

 

        If to ALLERGAN, addressed to:

ALLERGAN, Inc.

  2525 Dupont Drive

  Irvine, California 92612

  Attn: [***]

  Facsimile: [***]

  Email: [***]

 

  With a copy to:

 

  Gibson, Dunn & Crutcher LLP

  1881 Page Mill Road

  Palo Alto, CA 94304

  Attention: Gregory T. Davidson, Esq.

  Facsimile: (650) 849-5333

  Email: gdavidson@gibsondunn.com

 

        If to MAP, addressed to:

MAP Pharmaceuticals, Inc.

  2400 Bayshore Parkway, Suite 200

  Mountain View, California 94043

  Attention: [***]

Facsimile: [***]

  Email: [***]

18.6     Amendment.   No amendment, modification, or supplement of any provision
of this Agreement shall be valid or effective unless made in writing and signed
by a duly authorized officer of each Party.

 

50

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

18.7     Waiver.   No provision of this Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.

18.8     Counterparts.   This Agreement may be executed in two or more
counterparts and by facsimile or other electronic transmission, each of which
shall be deemed an original and when taken together shall constitute one and the
same instrument.

18.9     Construction.   The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Except where the context
otherwise requires, wherever used the singular shall include the plural, the
plural the singular, the use of any gender shall be applicable to all genders.
The language of this Agreement shall be deemed to be the language mutually
chosen by the Parties and no rule of strict construction shall be applied
against either Party hereto.

18.10     Severability.   Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Laws, but, if any provision of this Agreement is held to be
prohibited by or invalid under Applicable Laws or unenforceable by a court of
competent jurisdiction, such provision shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of this
Agreement. In the event of such invalidity, the Parties shall seek to agree on
an alternative enforceable provision that preserves the original purpose of this
Agreement.

18.11     Governing Law.   This Agreement shall be governed by and interpreted
in accordance with the substantive laws of the State California without regard
to its or any other jurisdiction’s choice of law rules that would result in the
application of the laws of any state other than the State of California.

18.12     Dispute Resolution; Exclusive Dispute Resolution Mechanism.

(a)     Except to the extent that a Party may be entitled to provisional or
preliminary relief and subject to MAP’s final decision making as set forth in
Section 3.2(c), the Parties agree that the procedures set forth in this
Section 18.12 shall be the exclusive mechanism for resolving any dispute,
controversy, or claim (collectively, a “Dispute”) between the Parties or
concerning this Agreement that may arise from time to time pursuant to this
Agreement relating to any Party’s rights and/or obligations hereunder that
cannot be resolved through good faith negotiation between the Parties.

(b)     In the event of any Dispute between the Parties, a Party shall provide
the other Party written notice of such Dispute, including reasonable detail of
all relevant facts and issues. If such Dispute remains unresolved [***]after
such notice, the Dispute shall first be submitted to the Executives of each of
the Parties, who shall promptly meet and discuss such Dispute. If such
Executives do not resolve a Dispute within [***] after such submission, such
Dispute, except with respect to any and all issues regarding the scope,
construction, validity, and/or enforceability of Patents or Patent Applications
(which shall be resolved by a court of

 

51

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

competent jurisdiction in the country issuing such Patent or in which such
Patent Application is filed) shall be exclusively and finally resolved by
binding arbitration.

(c)     Any arbitration concerning a Dispute shall be conducted in Los Angeles,
California, United States of America, unless otherwise agreed to by the Parties
in writing. The arbitration shall be conducted by JAMS pursuant to the
then-current Comprehensive Arbitration Rules of JAMS. In the event of the
Dispute involves a claim of less than or equal [***] (exclusive of interest and
attorney fees and costs), the arbitration shall be conducted by a single
arbitrator. In the event of a Dispute involving a claim of greater than [***],
the arbitration shall be decided by a panel of three arbitrators, with one
arbitrator selected by each Party and the third arbitrator (who shall be the
Chairperson of the arbitration) being selected by the Party arbitrators. The
sole arbitrator or Party-selected arbitrators, as applicable, shall be selected
within [***] after receipt by the other Party of the filed Notice of
Arbitration. The sole or third arbitrator, as applicable, shall be a retired or
former district court or appellate court judge of any United States District
Court or United States Court of Appeals. The sole arbitrator or Chairperson, as
applicable, shall reasonably limit the discovery, including document requests,
that may be permitted to the information most relevant to the Dispute,
recognizing that the Parties have agreed to arbitration so that there will be a
cost-effective resolution of the Dispute on an expedited basis. The Federal
Rules of Evidence shall govern the admissibility of evidence during the
arbitration. The arbitrator(s) will have no authority to award punitive or other
damages not measured by the prevailing Party’s actual damages, except as may be
authorized by Applicable Laws. The determination of the arbitrator(s) shall be
final and binding on the Parties and a judgment on such award or determination
may be entered in any court of competent jurisdiction and such judgment shall be
final and non-appealable. The decision and award of the arbitrator(s) shall be
in writing and accompanied by a reasoned opinion, setting forth the applicable
facts and law supporting the decision, and shall be delivered within [***]
following the conclusion of any arbitration.

(d)     Each Party shall bear its own costs and attorney’s fees (including
expert fees and costs), and the Parties shall equally bear the fees, costs, and
expenses of the (i) arbitration proceedings and (ii) sole arbitrator or
Chairperson (in the event of a three-panel arbitration), as applicable;
provided, however, that the arbitrator(s) may exercise discretion to award
costs, including attorney’s fees and costs (including expert fees and costs),
and the costs of the arbitration proceedings (including any arbitrator(s) fees
and costs), to the prevailing Party.

18.13     Compliance with Applicable Laws.   Each Party will comply with all
Applicable Laws, including, where applicable, then-current Good Laboratory
Practices, and then-current Good Manufacturing Practices, and then-current Good
Clinical Practices, in performing its obligations and exercising its rights
hereunder, including without limitation the performance of activities connected
with the Development, manufacture, and Commercialization (as applicable) of
Product under this Agreement. Nothing in this Agreement shall be deemed to
permit ALLERGAN to export, re-export or otherwise transfer any Information
transferred hereunder or Product manufactured therefrom without complying with
Applicable Laws.

18.14     Divestitures.   Notwithstanding any other provision of this Agreement,
in no event shall ALLERGAN or any of its Affiliates be required to (i) agree or
proffer to divest or

 

52

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

hold separate (in a trust or otherwise), or take any other action with respect
to, any of the assets or businesses of ALLERGAN or any of its Affiliates, or
(ii) enter into any agreement that in any way limits the ownership or operation
of any business of ALLERGAN or any of its Affiliates.

18.15     Entire Agreement.   This Agreement, the Co-Promotion Agreement and the
Exhibits, schedules and other attachments hereto, constitute and contain the
complete, final and exclusive understanding and agreement of the Parties, and
cancel and supersede any and all prior and contemporaneous negotiations,
correspondence, understandings and agreements, whether oral or written, between
the Parties respecting the subject matter hereof, and neither Party shall be
liable or bound to any other Party in any manner by any representations,
warranties, covenants, or agreements except as specifically set forth herein or
therein. Nothing in this Agreement, express or implied, is intended to confer
upon any Party, other than the Parties and their respective successors and
assigns, any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided herein.

[Signature Page Follows]

 

53

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

In Witness Whereof, the Parties have as of the Effective Date duly executed this
Agreement.

 

ALLERGAN, INC.     MAP PHARMACEUTICALS, INC. By:   /s/ David E.I. Pyott     By:
  /s/ Timothy S. Nelson Name:   David E.I. Pyott     Name:   Timothy S. Nelson
Title:   Chairman of the Board and Chief Executive Officer     Title:  
President and CEO ALLERGAN USA, INC.     By:   /s/ David E.I. Pyott       Name:
  David E.I. Pyott       Title:   Chief Executive Officer       ALLERGAN SALES,
LLC     By:   /s/ David E.I. Pyott       Name:   David E.I. Pyott       Title:  
Chief Executive Officer      

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.7

ALLERGAN TRADEMARKS*

 

1. ALLERGAN

 

2. ALLERGAN & logo

 

* ALLERGAN Trademarks may be updated by ALLERGAN from time to time and must be
approved by ALLERGAN prior to use in connection with any Product or any
Promotional Materials.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.29

CO-PROMOTION AGREEMENT

(See Attached)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.34

DEVICE

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.35

DIHYDROERGOTAMINE

Structural Formula

[***]

Molecular Formula

[***]

Relative Molecular Mass

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.63(a)

MAP PATENT RIGHTS: [***]

[***]

 

Country   Filing Date   Serial No.   Issue Date   Patent No.   Status

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.63(b)

MAP PATENT RIGHTS: [***]

[***]

 

Country   Filing Date   Serial No.   Issue Date   Patent No.   Status

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.63(c)

MAP PATENT RIGHTS: [***]

[***]

 

Country   Filing Date   Serial No.   Issue Date   Patent No.   Status

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.67

MAP TRADEMARKS

 

Mark   Serial No.   Registration
No.   Country   Class   Status

[***]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.96

PRESS RELEASE

(See Attached)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.113

SHARED EXPENSES

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 6.2(B)

SIGNING DATE TRX FORECAST

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 8.3

EXAMPLE OF PROFIT SHARE CALCULATION UNDER SECTION 8.3

Examples (the following table is for illustration purposes only and makes no
representation to the accuracy of the assumptions):

In accordance with Section 8.5, the Distributable Loss or Distributable Profit
Report shall include a statement of any amount owed by one Party to the other
Party (“Net Payment”), to be determined and illustrated as follows:

(i) If the Distributable Profit is greater than zero (0), MAP shall pay to
ALLERGAN an amount equal to ALLERGAN Shared Expenses plus fifty percent (50%) of
the Distributable Profit. For example:

 

             MAP                 ALLERGAN                 Total          

Net Sales

   $ 800      $ 0      $ 800   

Shared Expenses

     (300 )      (200 )      (500 )                          

Total Distributable Profit/(Loss) Before Net Payment Adjustment

   $ 500      $ (200 )    $ 300                            

 

Payment of ALLERGAN Shared Expenses

     $             200      

Payment of 50% of Total Distributable
Profit (300 x .50)

       150                          

Net Payment from MAP to ALLERGAN

     (350 )      350                          

Total Distributable Profit After Net Payment
Adjustment

   $             150      $ 150       $             300                         
   

(ii) If the Distributable Profit is equal to zero, MAP shall pay to ALLERGAN an
amount equal to the ALLERGAN Shared Expenses. For example:

 

             MAP                 ALLERGAN                 Total          

Net Sales

   $ 800      $ 0      $ 800   

Shared Expenses

     (500 )      (300 )      (800 )                          

Total Distributable Profit/(Loss) Before Net Payment
Adjustment

   $ 300      $ (300 )    $ 0                            

Payment of ALLERGAN Shared Expenses

     —        300     

 

66

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

                   

Net Payment from MAP to ALLERGAN

     (300 )      300                          

Total Distributable Profit After Net Payment
Adjustment

   $             0      $             0       $             0                  
          

(iii) If there is Distributable Loss, and:

A.     If the MAP Operating Loss is greater than the ALLERGAN Shared Expenses,
then ALLERGAN shall pay to MAP an amount equal to the difference between 50% of
the Distributable Loss and the ALLERGAN Shared Expense. For Example:

MAP Operating Loss > ALLERGAN Shared Expenses

                           $300 > $200

 

             MAP                 ALLERGAN                 Total          

Net Sales

   $ 400      $ 0      $ 400   

Shared Expenses

     (700 )      (200 )      (900 )                          

Total Distributable Loss Before Net Payment Adjustment

   $ (300 )    $ (200 )    $ (500 )                          

Difference Between:

      

50% of Total Distributable Loss (500 x .50), and

   $ 250       

ALLERGAN Shared Expenses

     200                          

Net Payment from ALLERGAN to MAP

     50        (50 )                      

Total Distributable Loss After Net Payment Adjustment

   $ (250 )    $ (250 )    $ (500 )                          

B.     If the MAP Operating Loss is less than the ALLERGAN Shared Expenses, then
MAP shall pay to ALLERGAN an amount equal to the difference between 50% of the
Distributable Loss and the ALLERGAN Shared Expenses. For Example:

MAP Operating Loss < ALLERGAN Shared Expenses

                           $200 < $300

 

             MAP                 ALLERGAN                 Total          

Net Sales

   $ 400      $ 0      $ 400   

Shared Expenses

     (600 )      (300 )      (900 )                          

Total Distributable Loss Before Net Payment Adjustment

   $ (200 )    $ (300 )    $ (500 )                          

Difference Between:

 

67

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

50% of Total Distributable Loss (500 x .50), and

     $ 250     

ALLERGAN Shared Expenses

     —        300                        

Net Payment from MAP to ALLERGAN

     (50 )      50                        

Total Distributable Loss After Net Payment Adjustment

   $             (250 )    $             (250 )    $             (500 )        
                 

C.     If there is a MAP Operating Profit, then MAP shall pay to ALLERGAN an
amount equal to the difference between 50% of the Distributable Loss and the
ALLERGAN Shared Expenses. For Example:

 

             MAP                 ALLERGAN                 Total          

Net Sales

   $ 600      $ 0      $ 600   

Shared Expenses

     (400 )      (300 )      (700 )                          

Total Distributable Loss Before Net Payment Adjustment

   $ 200      $ (300 )    $ (100 )                          

Difference Between:

      

50% of Total Distributable Loss (100 x .50), and

     $ 50     

ALLERGAN Shared Expenses

       300                        

Net Payment from MAP to ALLERGAN

     (250 )      250                        

Total Distributable Loss After Net Payment Adjustment

   $ (50 )    $ (50 )    $ (100 )                          

 

68

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT 8.5

EXAMPLE OF NET SALES CALCULATION

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.